Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 1 of 56 PageID #: 1
                                                              FfL
                                                           IN CLERKS OFFICE
                                                       U.S. DISTRICT COURT E.D.N.Y.
Judith A. Archer
Julie Pateman Ward
                                                       ★ DEC 0 9 2019 ★
Dean W. Steele
NORTON ROSE FULBRIGHT US LLP                           BROOKLYN OFFICE
1301 Avenue of the Americas
New York, New York 10019
Tel.: (212)318-3000
Fax: (212)318-3400                                  CV 19-6892
judith.archer@nortonrosefulbright.com
julie.ward@nortonrosefuIbright.com
dean.steeIe@nortonrosefulbright.com
Attorneysfor Plaintiff                                                      BRODIE, J.
ExxonMobil Oil Corporation

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                X
                                                                          BULSARA, M.J.
EXXONMOBIL OIL CORPORATION,

               Plaintiff,
                                                          Case No.:

       -against-
                                                          VERIFIED COMPLAINT IN
                                                          ADMIRALTY IN REM

MA'DENISE A. BOUCHARD,IMO
number 9730359, official number 1251312,
her engines, apparel, furniture, equipment,
appurtenances, tackle, etc., in rem^

               Defendant.
                                                X




       Plaintiff, ExxonMobil Oil Corporation, (hereinafter "Exxon" or "Plaintiff'), by and

through its undersigned counsel, for its Complaint in rem against the M/V DENISE A.

BOUCHARD, IMO No. 9730359, Official No. 1251312, her engines, apparel, furniture,

equipment, appurtenances, tackle, etc. (hereinafter, "MA^ DENISE A. BOUCHARD" or "the

Vessel"), in rem, and alleges and pleads as follows:




                                              -1-
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 2 of 56 PageID #: 2


                                JURISDICTION AND VENUE


          1.   This is a case of admiralty and maritime jurisdiction within the meaning of Rule

9(h) of the Federal Rules of Civil Procedure and Supplemental Admiralty Rule C, as hereinafter

 more fully appears. The Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

 1333 and the Commercial Instruments and Maritime Lien Act, 46 U.S.C. §§ 31301-31343.

 Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

          2.   Venue is proper in the Honorable Court because the Defendant Vessel presently is

or will be situated within the waters ofthis District during the pendency ofthis action.

                                           PARTIES


          3.   At all times material hereto, Exxon was and still is a New York corporation, with

its head office at 22777 Springwoods Village Parkway, Spring, Texas 77389.

          4.   Defendant M/W DENISE A. BOUCHARD, her engines, apparel, furniture,

appurtenances, tackle, etc., is registered under the laws of the United States, and is and will be

within the jurisdiction ofthe United States and this Honorable Court during the pendency of this

action.


                                 FACTUAL BACKGROUND


          5.   Exxon brings this action in order to recover money indisputably due and owing to

it for the provision of bunker fuel (hereinafter "Bunkers") and marine lubricants (hereinafter

"Lubes") to the Vessel under the ExxonMobil Oil Corporation General Conditions of Contract

(hereinafter, the "GCC"), which apply to the sale and provision of Bunkers, said terms of which

were provided to and accepted by the Buyer prior to Exxon's performance; the ExxonMobil

Marine Lubricants Standard Terms & Conditions (hereinafter, the "STC") which apply to the

sale and provision of Lubes, said terms of which were provided to and accepted by the Buyer




                                              -2
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 3 of 56 PageID #: 3


prior to Exxon's performance; and the respective invoices for the provision of said Bunkers and

Lubes to the Vessel. The terms and conditions of the GCC and STC related to the provision of

and payment for Bunkers and Lubes, respectively, were consistent for the relevant period and in

effect at the time of the provision of the Bunkers and Lubes in question. Attached as Exhibits 1

and 2 to this Complaint are true and correct copies ofthe GCC and STC,respectively.

       6.     Both the GCC and STC are between Exxon, as Seller, and, in accordance with the

invoices, the Master and Owners of the Vessel c/o Bouchard Transportation Company

(hereinafter,"Bouchard"), as Buyer.

       7.     Section 13 ofthe GCC states that:


              Deliveries of Marine Fuel hereunder are not made only on the
              credit of the Buyer but also on the faith and record of the vessel
              which uses the Marine Fuel and it is agreed that Seller will have
              and may assert a lien against such vessel for the amount of the
              delivered price of said Marine Fuel. Additionally, the Seller will
              have and may assert a lien for the said amoimt of the delivered
              price against such vessel or associated vessels, should the law
              applicable at the place of Seller's address, at the place of delivery
              of the Marine Fuel and/or at the place of seizure of such vessel,
              grant or recognize a lien for Marine Fuel delivered to a vessel or
              associated vessels.   All costs associated with the seizure of the
              vessel or associated vessels shall be for the Buyer's account.
              Taking of any additional security measures by Seller shall now
              operate as a waiver of this provision. For the avoidance of doubt,
              the Buyer shall not be entitled to cancel the effect of the lien by
              wording on the delivery ticket or otherwise.

       Exhibit 1.

      8.      Section 3 ofthe STC states, in part, that:

              Sales are made on the credit of the receiving vessels as well as on
              Buyer's promise to pay, and amounts due shall immediately upon
              Delivery become a maritime lien against each such vessel in favor
              of Seller.

      Exhibit 2.


      9.      Section 5 ofthe STC states that:



                                              -3
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 4 of 56 PageID #: 4


                 Buyer shall indemnify and hold Seller, its Affiliates, and its Agents
                 harmless against any losses, damages, costs or expenses (including
                 reasonable attomey fees) that Seller, its Affiliates, or its Agents
                 may incur or for which they may become liable arising out of the
                 wrongful or negligent acts or omissions of Buyer, its Affiliates, or
                 its Agents or of the receiving vessel in connection with any sale,
                 purchase, or delivery of Product pursuant to these Standard Terms
                 & Conditions.

        Exhibit 2.


        INVOICE NO.35916993


        10.      In accordance with invoice No. 35916993, dated 21 February 2019, Exxon

delivered Lubes to the Vessel on or about 18 February 2019 (a true and correct copy of the

invoice is attached as Exhibit 3).

        11.      Upon delivery ofthe Lubes to the Vessel, a Marine Delivery Receipt (hereinafter,

"MDR")was signed by the Vessel's Master and/or Chief Engineer and stamped with the Seal of

the Vessel(a true and correct copy ofthe MDR is attached as part of Exhibit 3).

        12.      The invoice requires payment by the due date indicated, 1 April 2019 {See Exh.

3); and the STC provides for the accrual of interest on any late payments.{See Exh. 2 §3 of STC

allowing for 1% per month).

       13.       The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $1,170.40 USD plus interest and costs.

       INVOICE NO.36422711


       14.       In accordance with invoice No. 36422711, dated 9 April 2019, Exxon delivered

Lubes to the Vessel on or about 8 April 2019(a true and correct copy of the invoice is attached

as Exhibit 4).
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 5 of 56 PageID #: 5



        15.      Upon delivery of the Lubes to the Vessel, a MDR was signed by the Vessel's

Master and/or Chief Engineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 4).

        16.      The invoice requires payment by the due date indicated, 31 May 2019 (See Exh.

4); and the STC provides for the accrual ofinterest on any late payments.(See Exh. 2 §3 of STC

allowing for 1% per month).

        17.      The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $731.50 USD plus interest and costs.

       INVOICE NO.36951387


        18.      In accordance with invoice No. 36951387, dated 28 May 2019, Exxon delivered

Lubes to the Vessel on or about 24 May 2019(a true and correct copy of the invoice is attached

as Exhibit 5).

       19.       Upon delivery of the Lubes to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 5).

       20.       The invoice requires payment by the due date indicated, 1 July 2019(See Exh. 5);

and the STC provides for the accrual of interest on any late payments.(See Exh. 2 §3 of STC

allowing for 1% per month).

       21.       The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $1,401.00 USD plus interest and costs.
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 6 of 56 PageID #: 6


        INVOICE NO.37576199


        22.      In accordance with invoice No. 37576199, dated 22 July 2019, Exxon delivered

Bunkers to the Vessel on or about 12 July 2019(a true and correct copy ofthe invoice is attached

as Exhibit 6).

        23.      Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal of the Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 6).

        24.      The invoice requires payment by the due date indicated, 3 September 2019 {See

Exh. 6); and the GCC provides for the accrual of interest on any late payments. {See Exh. 1 §11

ofGCC allowing for 1.5% per month).

        25.      The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $34,676.40 USD plus interest and costs.

       INVOICE NO.37881710


       26.       In accordance with invoice No. 37881710, dated 16 August 2019, Exxon

delivered Bunkers to the Vessel on or about 15 August 2019 (a true and correct copy of the

invoice is attached as Exhibit 7).

       27.       Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 7).

       28.       The invoice requires payment by the due date indicated, 30 September 2019 {See

Exh. 7); and the GCC provides for the accrual of interest on any late payments.(See Exh. 1 §11

ofGCC allowing for 1.5% per month)).




                                               6-
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 7 of 56 PageID #: 7


       29.     The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $29,388.00 USD plus interest and costs.

       INVOICE NO.38010171


       30.     In accordance with invoice No. 38010171, dated 28 August 2019, Exxon

delivered Bunkers to the Vessel on or about 27 August 2019 (a true and correct copy of the

invoice is attached as Exhibit 8).

       31.     Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal of the Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 8).

       32.     The invoice requires payment by the due date indicated, 30 September 2019(See

Exh. 8); and the GCC provides for the accrual of interest on any late payments.(See Exh. 1 §11

ofGCC allowing for 1.5% per month).

       33.     The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $28,573.50 USD plus interest and costs.

       34.     Under the payment terms of the invoices, the GCC and the STC, the payment

deadline for all of the foregoing invoices has passed. As of the date of filing this Verified

Complaint, Exxon has not received any payments. Consequently, the Vessel and its agent are in

breach of the GCC and STC. In addition, Exxon has not received any confirmation, advice or

other information as to when payment will be received. Quite the contrary, all attempts by

Exxon to obtain payment information have been ignored. Bouchard and the Vessel have

accordingly breached the GCC and STC.

       35.    By signing the MDRs,the Vessel's officers and representatives acted on behalf of

the Vessel and her Owner and/or Operator to procure Bunkers and Lubes, and thereby accepted
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 8 of 56 PageID #: 8


the Bunkers and Lubes on behalf of, inter alia, the Vessel in compliance with the Commercial

Instruments and Maritime Lien Act, 46 U.S.C. §§ 31301-31343,

         36.      The Bunkers and Lubes delivered to the Vessel were necessary to the

accomplishment of her mission as a commercial ship. The Vessel's officers and representatives,

at the time ofthe Bunkers and Lubes deliveries from Exxon, were authorized to order necessaries

for the account and on the credit ofthe Vessel.


         37.      The Vessel has received the benefit of the aforementioned Bunkers and Lubes

deliveries and is indebted to Exxon and obligated to pay for the aforementioned goods and

services.


         38.      Exxon performed all conditions precedent to warrant full and complete payment

for the aforementioned Bunkers and Lubes supplies and services.

         39.      As a result ofthe foregoing, Exxon possesses a maritime lien on the Vessel for the

provision of necessaries. Bunkers and Lubes, enforceable in admiralty in accordance with the

provisions of Rule C ofthe Supplemental Admiralty Rules.

         40.      Additionally, Section 11 of the GCC, provides that "Buyer' shall pay all costs

incurred by Seller (including, but not limited to attorneys' fees and collection agency costs) in

connection with this Agreement arising out of Buyer's failure to pay any amount due and owing

to Seller hereunder". {See Exh. 1 at §11). For the sake of completeness, this should include

custodia legis fees. To date, Exxon has incurred and continues to incur legal and other fees, as

well as costs, to collect payment. Exxon will supplement at a later date with a full accounting of

its legal and other fees and costs for this matter.




'The GCC define "BUYER" to include Buyer's employees, officers, agents or representatives including without
limitation, the Buyer's vessel, local agents or other service contractors or operators including masters, owners,
demised charterers and/or operators of vessels supplied or caused to be supplied by the Seller.(See Exh. 1 at §1).


                                                        -8-
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 9 of 56 PageID #: 9


        41.     Payment of all sums has been duly demanded by Exxon from the Vessel and its

Owners. However, to date, the Vessel has neglected, failed or otherwise refused to pay the

outstanding aggregate sum of $95,940.80 USD plus interest and fees, which is indisputably due

and owing to Exxon for the Bunkers and Lubes under the GCC and the STC.

                    ALLEGATIONS IN SUPPORT OF VESSEL ARREST


        42.    Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs"1"through "41" and incorporates those allegations herein.

        43.    As a result of the Vessel's failure to pay Exxon for the Bunkers and Lubes

supplied to the Vessel, under the terms of the GCC and STC, Exxon's claim for the amount of

$95,940.80 USD plus interest and fees attaches a maritime lien on the Vessel in favor of Exxon

and is enforceable by suit in rem.

       44.     Accordingly, Exxon seeks to enforce its maritime lien, pursuant to Rule C of the

Supplemental Admiralty Rules.

        WHEREFORE PREMISES CONSIDERED,Exxon prays as follows:

        A.     That process in due form oflaw, according to the practice ofthis Honorable Court

in cases of admiralty and maritime jurisdiction, issue against the MA^ DENISE A. BOUCHARD,

IMO No. 9730359, Official No. 1251312, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc., in rem, citing it to appear and answer under oath all, and singular, the

matters alleged in the Verified Complaint;

       B.      That a warrant for the arrest of the MA^ DENISE A. BOUCHARD be issued and

that the Vessel be seized by the U.S. Marshal to be held as security against any judgment to be

entered herein against the MA^ DENISE A. BOUCHARD, IMO No. 9730359, Official No.

1251312, her engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem'.




                                               -9
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 10 of 56 PageID #: 10


         C.      That after due proceedings,judgment be entered in favor of Exxon and against the

 M/V DENISE A. BOUCHARD,IMG No. 9730359, Official No. 1251312, her engines, apparel,

 furniture, equipment, appurtenances, tackle, etc., in rem^ for the amount of $95,940.80 USD as

 well as for late payment charges, pre-judgment interest, post-judgment interest, costs, attorney

 fees, collection fees, custodia legis expenses, as well as other fees and disbursements for this suit

 which sum remains outstanding,impaid, due and owning from the Vessel to Plaintiff;

         D.     That the MTV DENISE A. BOUCHARD, IMO No. 9730359, Official No.

 1251312, her engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem, after her

 arrest be condemned and sold, free and clear of all liens and encumbrances, to satisfy the

 judgment, and that the Court award Exxon out ofthe proceeds ofthe said sale, the full amount of

 its claim, together with late payment charges, pre-judgment interest, post-judgment interest,

 costs, attorney fees, collection fees, custodia legis expenses, as well as other fees and

 disbursements for this suit which sum remains outstanding, unpaid, due and owning from the

 Vessel to Plaintiff; and

        E.      That the Court grant Exxon such other and further relief as may be just, equitable,

 and proper.




                                                 10-
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 11 of 56 PageID #: 11


 Dated: December 9,2019                    Respectfully submitted,
       New York, New York                  NORTQWteS&TOLBRIG


                                           By: /jL ^
                                                  Judith:?C^cher
                                                  Julie Pateman Ward
                                                  Dean W. Steele


                                           1301 Avenue ofthe Americas
                                           New York, New York 10019
                                           Tel.: (212)318-3000
                                           Fax: (212)318-3400
                                           judith.archer@nortonrosefulbright.com
                                           julie.ward@nortonrosefulbright.com
                                           dean.steele@nortonrosefulbright.com

                                           Attorneysfor Plaintiff
                                           ExxonMobil Oil Corporation




                                      11
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 12 of 56 PageID #: 12



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                      X
  EXXONMOBIL OIL CORPORATION,


                      Plaintiff,
         -against-                                          Case No.:



  MA^ DEMISE A.BOUCHARD,IMO
  number 9730359, Official number 1251312,
  her engines, apparel,furniture, equipment,
  appurtenances, tackle, etc., in rent.

                      Defendant.
                                                     X


                                   VERIFICATION OF COMPLAINT


          Pursuant to 28 U.S.C. §1746, Michael P. Gallagher, declares xmder the penalty of peijury:

          1.         I am the East Canada and Northeast/Midwest US Commercial Sales Manager for

 ExxonMobil Oil Corporation (hereinafter referred to as "Exxon"), the plaintiff in the above

 captioned bunker contract dispute. I am competent to testify as to the matters covered in this

 declaration.


          2.         I have read the foregoing Verified Complaint and believe the contents thereof are

 true.


          3.         The sources of my information and belief are my personal knowledge of the

 information contained therein and information contained within Exxon's files and records.




 Dated: December 6,2019 at Ashbum, Virginia.




                                                                 Michael P. Gallagher
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 13 of 56 PageID #: 13




           EXHIBIT 1
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 14 of 56 PageID #: 14

      EXXONMOBIL OIL CORPORATION GENERAL CONDITIONS OF CONTRACT
     ("EMOC-MF GCC 2019")
      1. APPLICATION


      ExxonMobil Oil Corporation, a New York corporation having an address at 22777 Springwoods Village
      Parkway, Spring, TX 77389("Seller"), will sell and deliver, or cause to be sold and delivered, to Buyer(as identified
      in the Order Confirmation and/or any applicable term contract or documentation), and Buyer will purchase, accept
      delivery ofand pay Seller for Marine Fuel.

      These GCC 2019 shall apply to all such sales of Marine Fuel and supersedes all previous General Conditions of
      Contract issued by the Seller.

      All references hereunder to "this Agreement" shall mean to these GCC 2019,the Order Confirmation,any applicable
      term contract and/or amendments and/or variations which are expressly made with reference to any one or more of
      these listed.


      The "Order Confirmation" is an order for Marine Fuel placed by or on behalf of the Buyer with the Seller or with
      its relevant afniiate(s), which has been confirmed in writing by or on behalf of the Seller.

      All references to the Seller in these GCC 2019 shall include, unless otherwise stated. Seller and Seller's affiliated
      company(s), employees, officers and agents, and also such other supplying/delivering company Seller may assign or
      engage to perform obligations in whole or in part hereunder respectively. All references to the Buyer in these GCC
      2019 shall include unless otherwise stated Buyer's employees, officers, agents or representatives including without
      limitation, the Buyer's vessel, local agents or other service contractors or operators including masters, owners,
      demised charterers and/or operators of vessels supplied or caused to be supplied by the Seller.

      2. MARINE FUEL QUALITY

      Seller warrants that the Marine Fuels to be sold shall be the grades of Marine Fuel Oil, Marine Diesel Oil and/or
      Marine Gas Oil (collectively "Marine Fuel") offered at the time and place of delivery by Seller and meeting the
      specifications as referred to in the Order Confirmation and/or any applicable contract. Buyer shall have sole
      responsibility for selection and acceptance of Marine Fuel, including determination of compatibility with its vessel's
      equipment and with Marine Fuel already on board the vessel, for use in the vessel to which it is delivered. Buyer
      may inspect the Marine Fuel before it is pumped out of Seller's shore tank or barge. Unless otherwise indicated to
      Buyer in writing by Seller, any information provided to Buyer regarding the characteristics of Marine Fuel at any
      delivery location shall not be construed as specifications of the Marine Fuel to be delivered hereunder, but only as
      indications of the characteristics of Marine Fuel available at that location from time to time. No off-specification
      Marine Fuel shall be delivered to the Buyer without a fully documented Product Quality Waiver in respect ofsupplies
      under any applicable term contract, or a Product Quality Exception in respect of other supplies in each case signed
      by the Buyer before delivery.

      2019
     THERE ARE NO GUARANTEES, CONDITIONS, REPRESENTATIONS OR WARRANTIES, EXPRESS OR
     IMPLIED, AS TO THE SATISFACTORY QUALITY, MERCHANTABILITY, FITNESS OR SUITABILITY OF
     THE MARINE FUEL FOR ANY PARTICULAR PURPOSE OR OTHERWISE, WHICH EXTEND BEYOND THE
      DESCRIPTION AND SPECIFICATION AS SET OUT IN THE ORDER CONHRMATION AND/OR ANY
      APPLICABLE TERM CONTRACT.


     3. QUANTITIES

      The quantities of Marine Fuel ordered by the Buyer for delivery at various or specific ports shall be subject to
      availability and confirmation of supply by Seller. The quantity of Marine Fuel delivered shall be determined by the
      measurement means utilised by the barge effecting delivery or by gauging in Seller's shore tank or oil meter at Seller's
      election. Except where government regulations or local authorities determine otherwise, adjustment in volume owing
      to difference in temperature shall be made in accordance with API/ASTM-IP Petroleum Measurement Standards for
      Generalised Products(Table 6B,24B or 54B depending on port location). In the measurement of Marine Fuel, Seller
      shall make allowance for all water in excess of half of one per cent(0.5%). Buyer may be present or represented by
      a properly accredited agent when such measurements are taken, but ifBuyer is not present or represented, then Seller's
      determination of quantities shall be deemed to be correct and binding.

     Notwithstanding anything herein to the contrary. Seller's obligation to make any delivery hereunder is at all times
     subject to availability to Seller at the port at which delivery is requested, of the particular grade of Marine Fuel
     requested by Buyer.
     EMOC - MF Domestic Term Sales Contract EMOC-               (
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 15 of 56 PageID #: 15


      4. PRICE AND OTHER CHARGES

      Unless otherwise agreed in writing by Seller, the price of Marine Fuel delivered hereunder shall be the established
      selling price effective for the place of delivery at the time ofcompletion of delivery by Seller, as the case may be, for
      the grade of Marine Fuel delivered.

      Where price is based on an index quotation (e.g. Platts)("chosen index")and when the day ofcompletion ofdelivery
      falls on a day on which the chosen index quote is not available, i.e. weekend, public holiday or other, then the chosen
      index quotation to use in the calculation of the price shall be the last published chosen index quotation prior to the
      day ofcompletion of delivery.

      Unless otherwise agreed, where a price is set in the Order Confirmation and/or any applicable term contract which is
      based on using information from several days ofthe published chosen index, and quotations and a calculation of the
      price for a particular delivery includes a day on which the chosen index quote is not available e.g. weekend or public
      holiday or other, then the chosen index quotation to use in the calculation for each such non-quoted day shall be the
      last business day prior to the non-quoted day on which the chosen index quotation was published.

      In the event the specific chosen index employed in the pricing formula is discontinued or no longer accurately reflects
      market conditions, the Seller shall have the right to renegotiate the price set in the Order Confirmation. Should the
      parties not be able to reach an agreement within thirty(30) days of the commencement of such negotiations, either
      party has the right to terminate this Agreement as to the Products and delivery location(s) affected by giving the other
      party at least fourteen(14)days' notice in writing.

      Where Marine Fuel is: (i) intended for export use, (ii) imported under bond, or (iii) drawback Marine Fuel
      manufactured from imported crude oil, and is delivered for Buyer's account without payment by Buyer of the
      applicable sales or use tax, customs duty, tariff, fee or other charge thereon. Buyer shall be liable to reimburse Seller
      for any such tax or charge assessed, including interest and penalties thereon,or for any drawback denied after delivery
      by reason of failure by Buyer or the vessel to qualify therefore or to furnish the necessary proof within the requisite
      time period specified by applicable regulation or procedure.

      If price controls are imposed. Seller shall not be required to deliver if the maximum price allowed is below that
      previously established with Buyer. If at any time a price provided hereimder shall not conform to the applicable laws,
      regulations or orders ofa government and/or other competent authority, appropriate price adjustments will be agreed
      between the parties. Should the parties not be able to reach an agreement virithin thirty(30)days ofthe commencement
      of such negotiations, either party has the right to terminate the Agreement as to the Products and delivery location(s)
      affected by giving the other party at least fourteen(14)days' notice in writing.

     In addition to the price. Buyer shall also pay all and any applicable taxes, duties, fees or other charges, including
     (without limitation) those imposed by government and/or authorities, barging and/or other delivery charges. To the
     extent allowed and where consistent with Seller's procedures. Seller shall show these taxes, duties, fees and other
     charges as separate items on the invoice for the account of Buyer. In the event ofa legally required withholding tax.
     Buyer shall pay a grossed-up amount to Seller so that Buyer incurs the cost of withholding tax.


     Seller will reasonably endeavour to keep Buyer informed at all times about the taxes, duties, fees and charges existing
     or to be charged to Buyer if possible. Failure to do so shall not be deemed to be a breach of, or default under this
     Agreement. In all cases including but not limited to where such information is inaccurate or incomplete. Buyer shall
     not be relieved ofthe obligation to pay. Buyer may,or at Buyer's request. Seller may at its discretion, as an applicable
     nominal party, take all actions necessary to contest the validity, applicability or any other like challenge with respect
     to the amount or application of such taxes, duties and charges (including but not limited to withholding of any tax)
     and may institute actions to recover past or anticipated payments thereof, provided, as to withholding ofany tax, that
     Buyer gives Seller an indemnity which meets any reasonable requirement of Seller. Unless other arrangements are
     made, all actions taken in this respect shall be at Buyer's sole expense.

     If Buyer is entitled to purchase any Marine Fuel sold pursuant to this Agreement free of any taxes, duties, fees or
     other charges. Buyer shall deliver to Seller a valid exemption certificate for such purchase. Buyer shall bear exclusive
     responsibility for and indemnify the Seller from and against any and/or all liability (ies) arising from the granting of
     such exemption(s).

     5. NOMINATIONS


     For each delivery. Buyer shall give Seller, unless otherwise requested by Seller, firm written nomination of its
     requirements for the Marine Fuel to the Seller not less than five(5) business days prior to its requested delivery date.
     EMOC- MF Domestic Term Sales Contract EMOC-                 2
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 16 of 56 PageID #: 16

      The nomination shall specify the name of the receiving vessel, details of vessel's agents, vessel's IMO number,
      estimated date and time ofarrival, requested date of delivery, location and method of delivery and grade and quantity
      of Marine Fuel required. Buyer shall give to Seller at least forty-eight (48) hours (excluding non-business days)
      advance notice ofthe vessel name,the vessel IMO number,exact quantity and type of Marine Fuel required and exact
      location and time at which delivery is required.

      Any changes to the nomination requirements must be notified by the Buyer to the Seller not less than forty-eight(48)
      hours prior to the time ofthe requested date of delivery. The Seller agrees to use all reasonable endeavours to accept
      in writing such notified changes to Marine Fuel requirements, quantity or date of delivery but shall not be held liable
      if unable to do so.


      Buyer agrees to reimburse Seller for overtime and/or other additional expenses incurred due to the failure of Buyer
      to provide Seller with sufficient prior notice of changes to delivery time, quantity changes or cancellations (the
      provisions of Section 21(d) are specifically excluded for the purposes of cancellation(s) by the Buyer falling outside
      of Section 14).

      Save and except for cancellation(s) by:(i) the Seller on account of US trade sanctions and/or embargos as set out in
      Section 19 below and/or (ii) either party on account of event(s) beyond either party's control (force majeure) as set
      out in Section 14 below, no cancellation is allowed following the issuance of an Order Confirmation.

      In the event of Buyer's cancellation following issuance ofan Order Confirmation, otherwise than as permitted above,
      then notwithstanding any provisions to the contrary, the Seller reserves the right to charge an order cancellation fee.

     Buyer shall be liable for all costs, expenses and/or charges incurred by the Seller on account of the Buyer's failure,
     breach and/or non-compliance with its obligations under the agreed nomination provisions as set out herein including
     for the avoidance ofdoubt any cancellation of delivery caused as a result ofBuyer,its servants or vessel's local agents'
     acts or omissions.


     6. DELIVERIES


     Vessels, including tankers, awaiting delivery of Marine Fuel will receive Marine Fuel in turn as promptly as
     circumstances permit but Seller shall not be liable for demurrage or for any loss due to congestion at the port facilities
     (comprising the delivering port/terminal including berths and pipelines etc.) or to prior commitments of available
     barges, or when in Seller's opinion clear and safe berth is unavailable. Delivery shall be made during Seller's normal
     working hours unless required at other times and permitted by local port or terminal regulations, in which event Buyer
     shall reimburse Seller for all additional expenses incurred. If a government permit is required for deliveries, no
     deliveries shall be made until the permit has been issued to Buyer or Seller as applicable. Seller may at its discretion
     amend method of delivery on written notice to Buyer.

     At ports where barging facilities are available to Seller at current rates and on reasonable terms, delivery of Marine
     Fuel hereunder shall be made by barge provided by Seller to Buyer's vessel within normal harbour limits as established
     by Seller. When deliveries are made by barge. Buyer shall pay the applicable barging charges plus transportation
     taxes, if any(subject to minimum delivery provision), at port of loading, and pumping charges if required, to effect
     delivery. If in Seller's judgement the making of a barge delivery will cause a labour dispute with, or a strike by, its
     employees. Seller may refuse to make such deliveries and Buyer shall be required to provide its own barges. Deliveries
     of Marine Fuel provided by Seller by barge shall be charged on not less than ninety per cent(90%)ofthe quantity
     ordered. In the event Buyer fails to take delivery ofthe full quantity ordered of Marine Fuel either ex barge, ex tank
     truck or ex wharf, Seller will charge Buyer for all additional expenses including the amount of loss sustained by
     having to sell the Marine Fuel in down-graded form and/or at a lower price than that at which it was ordered.IfBuyer,
     its servants or vessel's local agents cause delays to Seller's facilities in effecting deliveries, whether as a result of
     Buyer's, its servants or vessels local agents' acts or omissions. Buyer shall pay demurrage at Seller's established rates,
     and reimburse Seller for all other expenses in connection therewith.

     Buyer shall remain responsible for all connections and disconnections between the delivery hose and vessel's intake
     pipe, and shall render all other necessary assistance and provide sufficient tankage and equipment to receive all
     deliveries hereunder promptly. In no case shall Seller be liable for any damage or delay resulting from causes beyond
     its control or avoidable by due care on the part of the Buyer.

     Unless otherwise agreed in writing by Seller, the delivery date shall be deemed to be the date of completion of
     delivery as stated on the bunker delivery note provided to Buyer at time of delivery.

     7. SAMPLES



     EMOC- MF Domestic Term Sales Contract EMOC-
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 17 of 56 PageID #: 17

      Seller shall arrange for such number ofrepresentative samples ofeach grade of Marine Fuel delivered £is are necessary
      to be taken in accordance with the then current version of ExxonMobil Marine Fuels Sampling Policy, unless
      otherwise directed by local regulations at the port of delivery. Buyer may witness such sampling. The samples shall
      be securely sealed and labelled in accordance with ExxonMobil Marine Fuels Sampling Policy ofthe port ofdelivery.
      An appropriate number ofsamples shall be provided to the Buyer in accordance with local regulations. All remaining
      samples shall be retained by Seller.

      8. SAFETY


      Buyer shall take all necessary measures and precautions to provide a safe environment for the vessel prior to and
      during the delivery of Marine Fuel. If, at any time prior to or during delivery. Seller reasonably determines that the
      environment for delivery is unsafe or has the potential for a Spill (as defined in Section 16 below) occurring due to
      conditions such as, but not limited to, unsafe working environment, lack of or insufficient practices/procedures,
      facilities, or use of tools/equipment, or incompatible configuration or bad weather, Seller reserves the right not to
      commence delivery or to terminate the supply immediately without any prior notice to Buyer whensoever and without
      liability. As between Seller on the one hand and Buyer on the other. Buyer shall be solely responsible for any loss
      or damage occurring on board or to the vessel resulting from any incident arising out of or in connection with, any
      such conditions.


      9. TITLE AND RISK OF LOSS

      All deliveries shall be deemed to be complete and title shall pass to Buyer when the Marine Fuel has reached the
      flange connecting the delivery facilities provided by Seller with the receiving facilities provided by Buyer at which
      point Seller's responsibility shall cease and Buyer shall assume all risk of loss, damage, deterioration or evaporation
      as to the Marine Fuel so delivered. The Marine Fuel shall be pumped at the risk and peril of Seller up to that flange
      only and thereafter Seller shall not be responsible for any loss or damage.

      10.INDEMNITY


      Buyer shall indemnify and hold Seller and/or its affiliated companies harmless against any losses, damages, costs or
      expenses (including reasonable attorneys' fees), which Seller and/or its affiliated companies may incur or for which
      they may become liable, arising out of breach of this Agreement, wrongful or negligent acts or omissions of Buyer
      and/or its servants and/or its agents and/or the receiving vessel in connection with any deliveries hereunder. Seller
      shall indemnify and hold Buyer harmless against any losses, damages, costs or expenses (including reasonable
      attorneys' fees), which Buyer may incur, arising out of the gross negligence and/or wilful default of Seller and/or its
      affiliated companies in connection with any deliveries hereunder.

      Buyer shall indemnify, defend and hold harmless Seller and/or its affiliated companies from and against any claims,
      proceedings, losses, liabilities, costs and/or expenses(including reasonable attorneys' fees and litigation costs)
      arising out of or resulting from, or alleged to arise out ofor to result from, the use, handling, storage, transportation
      or distribution of any Marine Fuels containing biodiesel sold hereunder ("Biodiesel Product") by Buyer or by any
      other person or entity subsequently taking possession or custody of, or title to, any Biodiesel Product sold,
      transferred and/or delivered hereunder to Buyer, including, but not limited to, claims that the Biodiesel Product is
      defectively designed or defectively composed or that Buyer or Seller(or their respective agents) failed to provide
      sufficient warnings about the Biodiesel Product, whether or not such claims result from or are contributed to by the
      negligence in any form of Seller, except that the indemnity obligations of this paragraph shall not apply to the
      extent that the Biodiesel Product transferred and/or delivered hereunder to Buyer was defectively manufactured by
      Seller.


      Notwithstanding anything to the contrary in this Agreement each party shall bear full responsibility, without limit,
      for gross negligence or wilful misconduct and in no event will a party be required to release or indemnify the other
      party for gross negligence or wilful misconduct of itself and/or its agents, representatives, employees and/or
      contractors.


      11.PAYMENT TERMS AND CHANGE IN FINANCIAL CIRCUMSTANCES

      Unless government regulations require otherwise. Seller shall have the right to invoice Buyer for deliveries of Marine
      Fuel based upon facsimile or electronic advice or other tele-typewritten communication of delivery details in lieu of
      delivery documents. Delivery documents may be provided to Buyer ifrequested, but payment shall not be conditional
      upon Buyer's receipt ofsuch documents. Unless otherwise agreed or stipulated by the Seller, payment shall be made
      by or on behalfofthe Buyer in U.S. dollars without discount, deduction and/or set-off within the period of days from
      date of delivery as specified in the Order Conflrmation and/or any applicable term contract, against presentation of
      Seller's invoice; by electronic transfer of funds to a bank in accordance with Seller's written instructions, for each
      delivery of Marine Fuel to any vessel upon any order (or notice) given by or on behalf of Buyer in which event such
      EMOC - MF Domestic Tcmi Sales Contract EMOC-               4
      July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 18 of 56 PageID #: 18

     orders shall at all times be deemed to be orders from the Buyer. Where Seller re-issues an invoice for whatever
     reason, which exceeds the agreed payment period, payment shall be made by or on behalf of the Buyer within three
     (3)business days of the date ofsuch re-issued invoice.

      Payment shall be deemed to have been made on the date cleared funds are first available for use in the Seller's account
      at its designated bank. If payment due date falls on a non-business day, i.e. a weekend, public holiday or other on
      which Buyer's or Seller's bank is closed, then payment shall be made on or before the prior business day to the
      payment due date.

      If Buyer fails to pay any sum due hereunder which is not subject to a bona fide dispute and/or is in breach of any
      other term ofthis Agreement, Seller may, on giving written notice to Buyer, immediately suspend delivery of Marine
      Fuels hereunder an^or notify Buyer of such breach requiring remedy within a specified time failing which Seller
      may terminate this Agreement. Any such suspension or termination shall not relieve Buyer of its obligations
      hereunder.


      In the absence of any specific agreement in writing between the parties, Seller reserves right to collect from Buyer
      late payment charges on overdue amounts or, if payments are not made in full and/or if Buyer's payment is not cleared
      by the Seller's bank by the due date, from payment due date to date payment is received, ofa monthly rate ofone and
      one-half percent(1.5%)or the maximum rate if any, allowable under applicable law, whichever is lower, with interest
      to be compounded monthly.


     Seller may request at any time during this Agreement for Buyer to provide complete and reliable financial information
     (audited if available) and any other related information. Buyer shall use all reasonable endeavours to respond to such
     request in a timely manner.

      Buyer represents to Seller that when Buyer takes delivery ofthe Marine Fuels, it is solvent and able to pay for such
      Marine Fuels. Notwithstanding any provision contained herein to the contrary. Seller reserves the right at its sole
      discretion upon written notice to Buyer to:

                 (i)      revoke, revise or modify any and all terms and conditions of payment methods, payment terms or
                          credit arrangements including requiring payment in advance; and/or
                 (ii)      require some other financial security in an amount and type satisfactory to the Seller including but
                          not limited to a letter of credit, bank guarantee, or parent company guarantee;
                          and/or


                 (iii)    suspend a delivery of a pending order until receipt of such payment or security, and to require
                          immediate payment for Marine Fuel already delivered and/or prepayment or provision security.

     Seller may also request that the form and/or the level of any financial security provided be varied at any time as it
     sees nt. Any such financial security provided by Buyer may not be withdrawn or cancelled by Buyer without prior
     written consent of Seller.

     In the event that:


                 (i)      Buyer is unable or unwilling to provide financial security acceptable to Seller; or
                 (ii)     Buyer's financial condition in Seller's sole discretion is impaired; or
                 (iii)    Buyer is unable to comply with payment methods, payments terms or credit arrangements in the
                          manner prescribed above; or
                 (iv)     the provisions ofSection 18 (a)(i),(ii),(iii) or(iv) apply.

     Seller shall have the right to immediately suspend delivery of Marine Fuels hereunder and/or to terminate this
     Agreement with immediate effect on written notice to Buyer and all monies owed but not otherwise due shall become
     immediately due and payable.

     Seller, or any afTlliated or associated company of the Seller, also reserves the right whether or not there is a bona tide
     payment dispute or breach ofpayment obligations by the Buyer under this Agreement or any other agreement between
     the parties and/or their respective afHliated or associated company(s):

                 (i)      to withhold any amounts Seller(or any afTlliated or associated company ofthe Seller) is due to pay
                          Buyer under this Agreement or any other agreement between the parties and/or their respective
                          affiliated or associated company(s); and
                 (ii)     to set off against such withheld amounts any amounts Seller or any affiliated or associated company
                          of the Seller is due to receive from Buyer or any affiliated or associated company ofthe Buyer.
     EMOC- MF Domestic Term Sales Contract EMOC-                  5
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 19 of 56 PageID #: 19


      Any monies which the Buyer may have provided to Seller (or to any affiliated or associated company of the Seller)
      may be used by Seller to set off or satisfy all or any part of any debt or obligation of Buyer to Seller (or to any
      afllliated or associated company ofthe Seller).

      Seller's exercise of any right reserved under this Section 11 shall be without prejudice to any claim for damages or
      any other right ofSeller under this Agreement or applicable law. Buyer shall pay all costs incurred by Seller(including
      but not limited to attorneys fees and collection agency fees) in connection with this Agreement arising out of Buyer's
      failure to pay any amount due and owing to Seller hereunder.

      12. CLAIMS


      Buyer's rights in respect of any claim, including but not limited to claims relating to quantity, quality, and price, are
      conditional on written notice being given to Seller promptly after the circumstances giving rise to the claim are
      discovered, but in no event later than thirty(30) days following;

          •      the date of delivery; or
          •      the date of delivery as stated in the Order Confirmation, in the case of non-delivery,

     (as applicable), after which time the claim will not be accepted. Buyer's submission of any claim does not relieve it
     of responsibility to make payment in full as required imder Section II.

      In the event Buyer notifies Seller ofa legitimate claim as to quality, the parties shall have a sample retained by Seller
      analysed by a mutually-acceptable qualified and independent laboratory. The sample shall only be analysed for the
      Marine Fuel characteristic or component that the Buyer claims to be offspecification. The analysis shall be established
      by tests in accordance with ISO 8217(latest edition at time ofdelivery)and/or any other specifications agreed between
      Buyer and Seller. For interpretation of test results the method as set out in ISO 4259 Sections 9 and 10 in respect of
      precision and interpretation oftest results shall be used. The results ofthe analysis shall be conclusive as to the quality
      of Marine Fuel delivered except in cases of manifest error. Unless otherwise agreed, the expenses of the analysis by
      the independent laboratory shall be borne by the party whose claim is unsupported by the test results. In the event of
      any claim as to quality. Buyer shall permit Seller and/or its representatives to have access to all relevant documents
      and come on board and inspect the receiving vessel as part of its investigation ofsuch claim on providing Buyer with
      reasonable notice. Seller will not be responsible for any claim as to quality arising from the commingling of the
      Marine Fuel with other products or materials by Buyer on board the receiving vessel.

      No product quality related claim shall be made in respect of supply of any Marine Fuel which is the subject of a
      documented Product Quality Waiver agreed between the parties prior to delivery in respect of supplies under any
      applicable term contract or a Product Quality Exception in respect of other supplies.

      Should any timely claim submitted by Buyer not be settled to Buyer's satisfaction, any legal action brought by it
      thereon shall be time-barred imless commenced within six(6) months:

          •      after the date of delivery; or
          •      in the case of non-delivery, after the date of delivery as stated in the Order Confirmation.

      This provision shall survive any termination of this Agreement arising between Seller and Buyer.

      Without prejudice to Buyer's obligation under Section 2, Buyer acknowledges its legal duty to mitigate its losses. For
      the avoidance of doubt, Buyer shall take reasonable measures to mitigate any loss and/or damage arising from any
      alleged claim(s) under this Section. The Seller expressly excludes any liability arising from Buyer's failure to comply
      with its legal and/or contractual duty to mitigate.

      13. COLLECTION


     Deliveries of Marine Fuel hereunder are made not only on the credit of the Buyer but also on the faith and credit of
     the vessel which uses the Marine Fuel and it is agreed that Seller will have and may assert a lien against such vessel
     for the amount ofthe delivered price ofsaid Marine Fuel. Additionally, the Seller will have and may assert a lien for
     the said amount ofthe delivered price against such vessel or associated vessels, should the laws applicable at the place
     of Seller's address, at the place of delivery of the Marine Fuel and/or at the place of seizure of such vessel, grant or
     recognise a lien for Marine Fuel delivered to a vessel or associated vessels. All costs associated with the seizure of
     the vessel or associated vessels shall be for the Buyer's account. Taking of any additional security measures by Seller
     shall not operate as a waiver of this provision. For the avoidance of doubt, the Buyer shall not be entitled to cancel
     the effect ofthe lien by wording on the delivery ticket or otherwise.

     EMOC- MF Domestic Term Sales Contract EMOC-                  g
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 20 of 56 PageID #: 20


      14. FORCE MAJEURE

      In addition to the provisions of Section 6(Deliveries) and to any other reasons(arising out ofthe same or other causes)
      provided by law, or Seller's cooperation with governmental or relevant port authorities, no failure or omission by
      either party to carry out or observe any ofthe provisions or conditions ofthese GCC 2019 and/or any applicable term
      contract shall give rise to any claim against that party, or be deemed to be a breach of contract, ifthe same shall arise
      out of causes not reasonably within the control of that party, whether or not foreseen, including (without limitation)
      such causes as compliance with any order or request by a governmental authority or regulator, labour disputes, strikes,
      governmental intervention, terrorist actions(threatened or actual), wars, civil commotion, fire, flood, accident, storm
      or any act of God; or when the supply of Marine Fuels or any constituent thereof or any facility of production,
      manufacture, storage, transportation, distribution or delivery contemplated by Seller is interrupted, unavailable or
      inadequate for any cause whatsoever which is not within the reasonable control of Seller, acts of the public enemy,
     sabotage, diminishment or failure of power, telecommunications, data systems, or networks of Seller. The term
     "party" when used with reference to Seller shall also include Exxon Mobil Corporation and its subsidiary and affiliated
      companies. Notwithstanding anv other notice requirement in this Agreement actual notice (e.g.. phone, text email,
      letterl to a counterparty of a delay or failure described in this provision will constitute effective notice for purposes
     of this provision.


     Under no circumstances, however, shall Buyer be excused from its obligation to pay all amounts due for Marine Fuel
     actually delivered. For the avoidance of doubt, a party's inability to pay a debt under this Agreement in the currency
     agreed shall not constitute a force majeure event under this Section 14.

      A party affected by events described in this Section 14 shall give prompt notice to the other party describing in
     sufficient detail the events and the estimated scope ofsuch disability

     15. SHORTAGE OF MARINE FUEL SUPPLY

     If, as a result ofany ofthe events, matter or things referred to in Section 14,or any other foreseeable or non-foreseeable
     event, including contractual changes relating to the supply ofcrude oil and/or petroleum products from which Marine
     Fuel ofthe type to be sold hereunder is derived. Seller has reason to believe supplies of Marine Fuel will be curtailed,
     or available to Seller only under conditions which, in Seller's sole judgement are deemed unacceptable to meet
     demands of all its customers. Seller may allocate, on any fair and reasonable basis according to its own discretion its
     available supplies ofMarine Fuel to meet its own requirements and those of its subsidiaries and affiliated companies
     and other customers, including Buyer and, at Seller's option, other customers; and Seller shall not be required to
     increase supplies from some other source ofsupply or to purchase Marine Fuel to replace the supplies so curtailed.

     No party affected by any cause(s) described in Sections 14 and IS herein shall be required to remove such cause(s) if
     doing so would cause any additional expense. Seller shall not be obligated to purchase additional supplies of Marine
     Fuel or to make up deliveries omitted during the period of disruption, nor will the term ofthis Agreement be extended
     due to the causes set out in Sections 14 and IS herein.


     16. ENVIRONMENTAL PROTECTION

     If an escape, spillage or discharge of Marine Fuel ("Spill") occurs while Marine Fuel is being delivered to Buyer
     hereunder, Buyer will promptly take such action as is reasonably necessary to remove the Marine Fuel and mitigate
     the effects ofsuch Spill. However, notwithstanding the cause ofsuch Spill, Seller is hereby authorised, at its option,
     upon notice to Buyer(including without limitation any operator for the receiving vessel),to take such measures,either
     in co-operation with Buyer, or exclusively as the sole party, and incur such expenses(whether by employing its own
     resources or by contracting with others) as are reasonably necessary, in thejudgment ofSeller, to remove the Marine
     Fuel and mitigate the effects ofsuch Spill.

     If Seller has exercised its option to remove the Marine Fuel and mitigate the effect of such Spill, Buyer agrees to
     cooperate and render such assistance as is required by Seller in the course of such action. Any expenses, damages,
     costs, fines and penalties arising from escape, spillage, discharge or pollution of Marine Fuel shall be paid by the
     party that caused or contributed to the Spill by negligent act(s) and/or omission(s). If both parties have acted
     negligently, any expense(s), disbursement(s)and/or cost(s) in respect of actions to remove such Spill shall be divided
     between the parties in accordance with the respective degree of negligence and culpability. Each party agrees to
     indemnify the other party and to hold it harmless against all expenses, disbursement(s) and/or cost(s) which under
     this Section 16 are stated to be for the account of the indemnifying party. Buyer also agrees to give, or cause to be
     given, to Seller, all such documents, and other information concerning any Spill, or any program for the prevention
     thereof, which are requested by Seller, or required by law or regulation applicable at the time and place where Seller
     delivers Marine Fuel to Buyer.

     EMOC- MF Domestic Term Sales Contract EMOC-                 y
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 21 of 56 PageID #: 21

      17. GOVERNING LAW AND SUBMISSION TO JURISDICTION

      Except as otherwise agreed between the parties, these GCC 2019 and/or any applicable term contract shall be
      governed by the laws applicable in the State ofNew York, without prejudice to Seller's right to enforce maritime liens
      in any appropriate jurisdiction. Each party expressly submits itself to the non-exclusive jurisdiction of the courts of
      the State of New York situated in New York County and the Federal courts situated therein for the purpose of
      resolution of disputes arising hereunder and/or any applicable term contract. Each of the parties hereby irrevocably
      waives actual personal service of process in connection with any action initiated in any court to whose jurisdiction
      the parties have by agreement submitted, relating to matters described in the preceding provisions in this Section 17,
      and agrees in lieu of personal service, to written notice of such action being given by the modes described in Section
      21(a) below.

      The United Nations Convention on Contracts for the International Sale of Goods shall not apply.

      Save and except for Seller's rights to proceed against masters, owners, demised charterers and/or operators ofvessels
      supplied by Seller, These GCC 2019 and/or any applicable term contract do not create any rights which are
      enforceable by any person who is not a party thereto.

      Seller's exercise of any right provided by this Agreement shall be without prejudice to any claim for damages or any
      other right of Seller under this Agreement or applicable law.

      18. TERMINATION


         (a) Without prejudice to its other rights and remedies, whether already contained in these GCC 2019 or an
             applicable term contract or by law or otherwise, the Seller shall have the right to terminate this Agreement
             effective immediately upon giving written notice to Buyer in the event;
             (i) of a continuing or material breach (including, without limitation, anticipatory breach) by the Buyer of
                  any of the terms and conditions of this Agreement or any agreement to which Seller's subsidiary or
                  afniiated companies are party to (without prejudice to the foregoing, such material breach may
                  comprise of any sum payable under this Agreement when due or a failure to lift or accept delivery over
                  a prolonged period and, in the case of such a breach which is capable of remedy, fails to remedy the
                      same wi^in thirty (30) days after receipt of a written notice giving full particulars of the breach and
                      requiring it to be remedied oftime); or
                 (ii) the Buyer makes an assignment for the benefit ofcreditors or any general arrangement with creditors,
                      or if there are instituted by or against Buyer, proceedings in bankruptcy or under any insolvency law or
                      law for reorganisation, receivership or dissolution or if in Seller's opinion there is some other
                      deterioration of Buyer's financial position including failure to provide required security under Section
                      11 above; or
                 (iii) the Buyer, or any shareholder of the Buyer, or of any holding company of the Buyer sells, transfers or
                       parts either directly or indirectly with the ownership of any of the shares therein and where Seller's
                       agreement has not been obtained and where in Seller's judgement Seller's commercial interests might
                       be adversely affected.

        (b) Buyer shall have the right to terminate this Agreement effective immediately upon giving written notice to
                 Seller:
                  (i) in the event of a material breach (including, without limitation, anticipatory breach) by the Seller of
                      any ofthe terms and conditions ofthis Agreement and, in the case ofsuch a breach which is capable of
                      remedy, fails to remedy the same within thirty (30) days after receipt of a written notice giving full
                      particulars ofthe breach and requiring it to be remedied; and/or
                 (ii) in the event the Seller makes an assignment for the benefit ofcreditors or any general arrangement with
                      creditors, or if there are instituted by or against Seller proceedings in bankruptcy or under any
                      insolvency law or law for reorganisation, receivership or dissolution.

     In addition to the above, both parties recognize that changes in laws including without limitation, environmental laws
     and regulations, relating to any products sold pursuant to this Agreement the effect of which changes, regardless of
     the date of the change, occur after the effective date hereof may require more stringent product quality and handling
     specifications than those effective on the date of execution by Seller (or upon the date of receipt and acceptance of
     this Agreement by Buyer whichever is later) with respect to laws applicable to Marine Fuels sold pursuant to this
     Agreement. In the event such laws applicable to such Marine Fuels become effective during the term of this
     Agreement and the parties are unable to reach a mutually agreeable solution within thirty(30)days, either party may,
     upon fourteen (14) days prior written notice to the other party, terminate this Agreement, or any part or subpart
     thereof.



     EMOC - MF Domestic Teim Sales Contract EMOC-
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 22 of 56 PageID #: 22

      Termination of this Agreement shall be without prejudice to the Seller's rights in respect of Marine Fuel delivered
      hereunder prior to the date oftermination and in respect ofany antecedent breaches. In the event that this Agreement
      is terminated pursuant to the terms of this Section 18, all sums payable to Seller on any account whatsoever will
     immediately become due and owing by the Buyer to the Seller regardless ofagreed and/or applied credit terms under
     this Agreement.

      19. EMBARGOES AND TRADE SANCTIONS AND COMPLIANCE WITH LAWS

        (a) Seller is bound by US and/or international economic sanctions or trade restrictions and embargo laws and
     expressly reserves the right at any time, without liability, to terminate any agreement including this Agreement
     (whether term contract or otherwise), and/or not to fiiel or deliver to vessels, carrying flags of any country(s) which
     are subject to United States, European Union, United Nations and/or international economic sanctions or trade
     restrictions and/or embargoes. Both parties agree to comply with all laws, statutes, or regulations in force or as
     amended from time to time. Notwithstanding anything in this Agreement to the contrary, no provision shall be
     interpreted or applied so as to require a party to do,or refrain from doing,anything which would constitute a violation,
     or result in a loss of economic benefit under the United States anti-boycott and/or other export and/or economic
     sanctions or trade laws and/or regulations and/or any other applicable United States, European Union or national laws.

        (b) Each party agrees and confirms it will secure agreement by its contractors and affiliates to comply with any
            law or regulation applicable to this Agreement(including those pertaining to sanctions and export controls).
            Each party represents to the other party that;
            (1)      the execution, delivery and performance of this Agreement(including the Buyer's ability to resell
                     or otherwise transfer the Marine Fuel) does not violate or conflict with any law or regulation
                     applicable to it or its contractors or affiliates; and
            (2)      each party and its contractors or affiliates are, in connection with this Agreement, with respect to
                     sale,export, re-export or other transfer ofthe Marine Fuels in compliance with all relevant laws and
                     regulations including, for the avoidance of doubt, any economic sanction or trade restriction
                     imposed by any law or regulation ofthe United States of America or the United Nations including,
                     without limitation, those administered by the Office of Foreign Asset Control of the United States
                     Treasury Department, and any other applicable laws imposing economic sanctions or trade
                       restrictions.

        (c) Each party further represents that its execution, delivery and performance ofthis Agreement with respect to
            the sale, export, re-export or other transfer of the Marine Fuels do not or will not cause the other party to
            violate or be in conflict with any law or regulation applicable to it or its contractors or US affiliates or suffer
            penalty under any such applicable laws or regulations.


     20. CONFIDENTIALITY AND DATA PROTECTION

     The Buyer expressly agrees that the terms of any sale of Marine Fuel between the Buyer and Seller are strictly
     confidential as well as any non-public, financial or trading information relating to or arising from this Agreement
     which the Buyer may receive or obtain as a result of being a party hereto ("Confidential Information"). Buyer
     imdertakes to keep confidential, not communicate, disclose or otherwise make the Confidential Information available
     to any third parties including but not limited to brokers, traders and/or reporting indices such as Platts, Petroleum
     Argus, Bunkerworld and the like.

     Buyer shall not make use ofor disclose to any person other than in the performance of its obligations hereunder or as
     required by law or by financial reporting requirements,or communicate to any person or use or exploit for any purpose
     whatsoever the Confidential Information.


     Seller will use any company or personal data it receives in connection with the Buyer (and its related and/or
     companies/entities managed by and/or affiliated to the Buyer) to create or update records held by Seller and any
     members ofthe ExxonMobil Group(meaning Exxon Mobil Corporation and all or any of its subsidiary and affiliated
     companies from time to time) for the purposes of keeping accounts and records, product supply and product market
     analysis, credit analysis and statistical compilation.The Seller may make enquiries at any time in relation to the Buyer
     or its affiliated companies with third parties, including, without limitation, banks, credit reference agencies and other
     suppliers to the Buyer, all or any of which may keep a record of the Seller's enquiry whether or not credit is granted.
     Whether or not credit is granted and where an application for credit is in the process of being considered, the Seller
     may also disclose details about the Buyer's account within the ExxonMobil Group which may involve affiliated
     companies outside ofthe European Union. The Seller will use its reasonable endeavours to ensure that details about
     the Buyer which are held by the Seller will not be accessible by third parties outside the ExxonMobil Group. In
     accordance with applicable laws, the Buyer has a right to access and rectify Buyer's personal data, by written notice
     to the Seller.
     EMOC- MF Domestic Term Sales Contract EMOC-                9
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 23 of 56 PageID #: 23


      In this paragraph references to "the Buyer" shall be deemed to include (but without limitation) the Buyer's and/or its
      affiliated companies officers, employees, contractors and agents in relation to which the Seller receives personal data
      arising out ofor in connection with the Buyer's dealings with the Seller and other members ofthe ExxonMobil Group.

      21. ADDITIONAL PROVISIONS

          (a) NOTICES: All notices and other communications required under this Agreement shall be in writing and
              shall be sent to Seller at the address set out in Section 1. Notices shall be delivered by hand, by electronic
              mail, by pre-paid first class mail or by facsimile transmission with hard copy to follow by hand or pre-paid
              first class post, and shall be deemed given at the expiration of the normal delivery time. Unless otherwise
              indicated by Buyer in writing, notices hereunder shall be sent to Buyer at the address designated by Buyer
              for invoicing as set out in the Order Confirmation and/or any applicable term contract. Either party may
              change its address by giving fifteen(15)days' prior written notice of its new address to the other party.

         (b) STRICT PERFORMANCE; WAIVER:The right ofeither party to require strict performance shall not be
                 affected by any prior waiver or course ofdealing and any such prior waiver shall not be construed as a waiver
                 of any succeeding breach of the same or any other covenant or condition. All rights and remedies are
                 cumulative, and election of one remedy shall not exclude another. No waiver by any party of any provision
                 or part ofany provision ofthis agreement shall be binding unless expressly confirmed in writing.

         (c) ASSIGNMENT: Assignment ofany right or delegation of any obligation hereunder by Buyer shall require
             Seller's prior written consent. Seller may from time to time without need for prior consent of Buyer, assign
             any ofits rights or delegate any of its obligations hereunder to any party including an affiliated or subsidiary
             company or such other supplier, in which event any such assignee shall enjoy and be entitled to exercise
             against Buyer any and all rights herein conferred upon Seller.

         (d) LIMITATION OF LIABILITY: NO CLAIM SHALL BE MADE AND NO RECOVERY SHALL BE
             HAD HEREUNDER FOR ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY,INCIDENTAL OR
             CONSEQUENTIAL DAMAGES,OR FOR LOSS OF ACTUAL,PROJECTED AND/OR PROSPECTIVE
             PROHTS,ANTICIPATED COST SAVINGS, CONTRACTS OR FINANCIAL OR ECONOMIC LOSS.

         (e) PERFORMANCE WARRANTY:There is no implied warranty of workmanlike performance with respect
             to these GCC other than services provided by employees of the Seller in conjunction with the delivery of
             Marine Fuel as provided in these GCC 2019.

         (f) ENTIRE AGREEMENT AND GOVERNING TERMS: These GCC 2019 together with the Order
             Confirmation and/or any applicable term contract contains the entire agreement of the parties with respect
             to the subject matter hereofand there are no other promises, representations or warranties affecting it unless
                 expressly agreed to in writing by the Seller. No conduct by the Seller, its affiliates or agents shall be deemed
                 to constitute acceptance of any terms put forward by the Buyer. These GCC 2019 shall not be modified or
                 amended in any way except in writing by the parties. These GCC 2019(which supersede any earlier GCC
                 versions issued by Seller), shall prevail over any terms and conditions or other addenda stipulated,
                 incorporated or referred to or put forward by the Buyer, unless the Seller expressly agrees to such other of
                 those terms in writing. Headings are included as a reference only and shall not in any way affect the meaning
                 or interpretation ofthis Agreement.

         (g) SEVERABILITY: Should any provision hereof be finally determined to be inconsistent with or contrary to
             applicable law, such provision shall be deemed amended or omitted to conform therewith without affecting
             any other provision hereof or the validity of these GCC 2019 and/or any applicable term contract and the
             rights and obligations ofthe parties shall be construed and enforced accordingly.

         (h) PRINCIPAL/AGENT: If any order shall be placed by an agent for a principal as Buyer hereunder, then
             such agent shall be liable not only as agent but also liable jointly and severally for the performance of all
                 obligations ofthe principal hereunder.

         (i) BROKER COMMISSIONS: Where sales are concluded through a broker or an agent, commissions may
             be paid by Seller to such broker or agent. Any brokers'commission payable by Seller shall only be paid after
             confirmation ofreceipt offull outstanding invoice amounts without setoff into Seller's instructed bank under
                 Section 11 above.


         (j) ACCURACY OF RECORDS: Both parties agree that all financial settlements, billings and reports
                 rendered to the other party or its representatives shall reflect properly the facts about all activities and
                 transactions under this Agreement. Both parties agree to notify the other party promptly upon discovery of
     EMOC- MF Domestic Term Sales Contract EMOC-              |Q
     July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 24 of 56 PageID #: 24

                  any instance where the first mentioned party fails to comply with this Section. If a party discovers or is
                  advised of any errors or exceptions related to its invoicing, both parties will together review the nature of
                  the errors or exceptions, and the defaulting party will, if appropriate, promptly take corrective actions and
                  adjust the relevant invoice or refund overpayments.

           (k) BUSINESS STANDARDS: BRIBERY & CORRUPTION: Without limiting the generality of any of the
               provisions in this Agreement, and in recognition of the principles ofthe OECD Convention on Combating
                  Bribery of Foreign Public Officials in International Business Transactions, the United Nations Convention
                  Against Corruption,the United Sates Foreign Corrupt Practices Act 1977 and the UK Bribery Act 2010 both
                  Buyer and Seller represent and agree that each shall not directly or indirectly in connection with this
                  Agreement offer, pay, promise to pay or authorise the giving of money or anything ofvalue to a government
                  official (whether appointed, elected or honorary, or a career government employee) in connection with this
                  Agreement or to any other person while knowing or suspecting that all or a portion of such money or thing
                  of value will be offered given or promised directly or indirectly to a government official(whether appointed,
                  elected or honorary, or a career government employee) for the purposes of influencing the act, decision or
                  omission of such official (whether appointed, elected or honorary, or a career government employee) to
                  obtain or retain business related to this Agreement or to obtain an improper advantage or benefit.

                  Buyer and Seller further agree that each shall establish and maintain appropriate business standards. Each
                  party shall exercise reasonable care and diligence to avoid any real or apparent impropriety or to prevent any
                  actions or conditions which could result in a conflict with any other pariys best interests with respect to this
                  Agreement. This obligation shall apply to the activities of the employees and agents of one party in their
                  relations with the employees and agents ofany other party, and of Aird parties who perform or assist in the
                  performance of services under this Agreement. The parties' effort shall include, but not be limited to,
                  establishing precautions to prevent their respective employees agents or representatives or include, but not
                  limited to, establishing precautions to prevent their respective employees agents or representatives from
                  making, receiving, providing or offering substantial gifts, extravagant entertaining, payments, loans or other
                  considerations for the purpose ofinfluencing any individual to act contrary to any party's best interests with
                  respect to this Agreement.

           (I) DRUG AND ALCOHOL: In the event Buyer takes delivery of Marine Fuel product from Seller's facilities,
               the provisions of this Section shall apply. Buyer and Buyer's employees, agents and contractors shall not
               enter Seller's facilities while under the influence of alcohol or any controlled substance. Buyer, its
                  employees, agents and contractors shall not use, possess, distribute or sell illicit or unprescribed drugs in
                  connection with any activity performed hereunder. Buyer, its employees, agents and contractors shall not
                  use, possess, distribute or sell alcoholic beverages at any time while performing activities hereunder. Buyer
                  has adopted or will adopt its own policy to assure a drug and alcohol free workplace while performing
                  activities hereunder and Buyer will remove any of its employees, agents or contractors from performing
                  activities hereunder any time there is suspicion of alcohol or drug use, possession or impairment involving
                  such employee, agent or contractor, and at any time an incident occurs in performing activities hereunder
                  where drug or alcohol use could have been a contributing factor. Buyer will comply with all applicable
                  federal, state, and local drug and alcohol related laws.

          (m)PRODUCT DISCONTINUANCE: Seller may discontinue, or cause to be discontinued without liability,
             the sale at any port ofany Marine Fuel, but if Seller shall sell or cause to be sold at such port another product
             or grade of Marine Fuel of substantially the same quality, it shall be substituted for the one discontinued.
             The pricing for such substituted product shall be the same as for the discontinued product. Seller may elect
             to discontinue operations at any delivery location for any reason without obligation to Buyer.

          (n) TRADEMARKS: Nothing contained in these GCC 2019 confers upon the Buyer the right to use Seller's
                  trademarks, trade or brand names.

          (o) REACH: Where applicable. Seller is aware ofthe Reach Regulation I907/2006/EC(REACH)and will
              comply with its requirements. Seller represents and warrants that all substances, wherever sourced, that
              are contained in the Marine Fuel and that are required to be registered under REACH,have been properly
              registered. Upon request, Seller shall provide appropriate documentation thereof.




     EMOC- MF Domestic Tcim Sales Contract EMOC-                   11
      July 2019
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 25 of 56 PageID #: 25




           EXHIBIT 2
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 26 of 56 PageID #: 26



  ExxonMobil
  Lubricants & Petroleum Specialties Company
  22777 Springwoods Village Parkway                                        r* x      na     I-.*I
  Spring, Texas 77389

                                                                                    Mmiu*'LuhHiumtx




December 28, 2018



  BOUCHARD TRANSPORTATION COMPANY

  58 SOUTH SERVICE ROAD SUITE 150

  MELVILLE, NEW YORK, 11747




  Dear ExxonMobil Customer:



  A recent review of our records indicated that you have been purchasing various lubricant
  products from ExxonMobil Oil Corporation. We wanted to ensure that you have a copy of
  our written document detailing our terms and conditions covering these purchases.


  To avoid any potential misunderstanding, we have attached the ExxonMobil Oil Corporation
  Marine Terms and Conditions of Sale to this letter. These Terms and Conditions of Sale

  apply to any purchases of lubricant products unless otherwise documented by both
  parties. Placement of an order and ExxonMobil's acceptance of order constitutes agreement
  with ExxonMobil's Marine General Terms and Conditions of Sale. All sales of products by
  ExxonMobil Oil Corporation are subject to these terms. These terms may not be modified in
 full or part and any counter-offer by Buyer will not be applicable to the terms of sales
  unless expressly agreed to in writing.


  If you have any questions regarding these Terms and Conditions of Sale, please contact
  your Sales Representative.


 Thank you.
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 27 of 56 PageID #: 27




 Dwayne Campbell Marine Sales Manager Americas
 On Behalf of ExxonMobil Oil Corporation



 Marine General Terms & Conditions of Sale




                                        EXXONMOBIL MARINE LUBRICANTS
                                         STANDARD TERMS & CONDITIONS

 These Standard Terms and Conditions apply to any delivery of ExxonMobil Marine Lubricants by ExxonMobil Oil Corporation unless
 modified by a sales contract

 1.       DEFINITIONS: The following words and expressions have the following meanings In these Standard Terms & Conditions:

          "Affiliate" means(1)Exxon Mobil Corporation or its successors-in-interest(2)any parent corporation, partnership, or other
          entity of the Exxon Mobil Corporation or its successors-in-lnterest which now or hereafter owns or controls, directly or
          indirectly through one or more intermediaries, more than fifty percent(50%)of the ownership interest having the right to
          vote for or appoint directors of Exxon Mobil Corporation or its successors-in-interest ("Parent Company"), and (3) any
          corporation, partnership, or other entity, regardless of where situated, more than fifty percent(50%)of whose ownership
          interest having the right to vote for or appoint directors is now or hereafter owned or controlled, directly or indirectly through
          one or more intermediaries, by Exxon Mobil Corporation or its successors-ln-interest or by Its Parent Company.

          "Agents"includes the servants or employees of the Seller,any distributor authorized by the Seller, or any supplier authorized
          by the Seller.

          "Buyer" means the person or entity purchasing marine lubricants.

          "Delivery" means,in the case of Product in drums or other containers, physical delivery by Seller to Buyer's vessel, alongside
          Buyer's vessel, or to Buyer's agent or, in the case of pump-over of Product from a barge or shore facility, the moment when
          the Product exits Seller's or Its supplier's delivery equipment into Buyer's vessel's intake flange.

          "Product" means lubricating oils, greases, and other marine lubricating products sold under a brand owned by Seller or Its
          Affiliates.

          "Seller" means ExxonMobil Oil Corporation with offices at 22777 Springwoods Village Parkway, Spring, Texas 77389.

          Unless the context does not so admit, reference in these Standard Terms & Conditions to the singular includes reference
          to the plural and vice versa.

 2.       DELIVERY AND RISK OF LOSS: Delivery of Product is subject to (There is no Ports and Services Guide for the Domestic
          business)

          (a)           Responsibility for loss of, damage to, or liability arising out of the use or misuse of, or in any way related to, the
                        Product will pass to the Buyer upon Delivery.

          (b)           Title in the Product will pass to the Buyer upon Delivery.

 3.       PAYMENT: Unless otherwise agreed in writing, payment will be made without discount, vinthholding, setoff, or deduction in
          U.S. Dollars to Seller by wire transfer, ACH or check to a bank as directed by Seller, within net 30 days of invoice date or
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 28 of 56 PageID #: 28


       the period agreed by the Parties. Buyer will be responsible for all applicable taxes, duties, fees, or other charges Imposed
       by any government authority, regardless of whether such taxes, duties, fees, or other charges are accurately stated on any
       invoice provided by the Seller. In the event payment is not made by the time and in the manner prescribed, Seller has the
       right to suspend any further deliveries and to notify Buyer that payment not yet made for any delivery by Seller is immediately
       due and payable. Without prejudice to any other rights of Seller and at its option. Seller is entitled to apply the amount of
       any monies which may then be or thereafter become owing from Seller to Buyer in satisfaction of any obligation owing by
       Buyer. Overdue payments will bear interest at the rate of one percent(1%) per month, or any part thereof, to the extent
       permitted by applicable local law, unless Buyer and Seller have agreed in vwiting to some other rate. Should Buyer fail to
       comply with the credit terms, and/or should Buyer's financial condition, in Seller's sole discretion, be impaired. Seller
       reserves the right to modify credit and payment terms, require some other financial security in an amount and type
       satisfactory to the Seller including but not limited to a letter of credit, bank guarantee or parent company guarantee. Sales
       are made on the credit of the receiving vessels as well as on Buyer's promise to pay, and amounts due shall immediately
       upon Delivery become a maritime lien against each such vessel in favor of Seller. Seller may request at any time for Buyer
       to provide complete and reliable financial Infonnation, audited if available, and any other related information. Buyer shall
       use all reasonable endeavors to respond to such request in a timely manner.


 4.    CLAIMS: Any claim for deficiency in quantity or quality of the Product is waived unless Buyer, within thirty (30) days after
       Delivery, gives written notice of such claim to Seller and. where practicable, gives Seller or its agents an opportunity to
       inspect the Product(s)in question. Any claim by Buyer of any other kind based on or arising out of these Standard Terms &
       Conditions or otherwise is waived unless Buyer gives written notice to Seller within thirty(30) days after the event, action,
       or inaction to which such claim relates. Any claim by Buyer of any kind based on or arising out of these Standard Terms &
       Conditions Is barred unless asserted by Buyerwilh the commencement of an action against Seller within twelve(12) months
       after Delivery or other event, action, or inaction to which such claim relates.

 5.    INDEMNITY; Buyer shall indemnify and hold Seller, Its Affiliates, and its Agents harmless against any losses, damages,
       costs or expenses (including reasonable attorney fees) that Seller, its Affiliates, or its Agents may incur or for which they
       may become liable arising out of the wrongful or negligent acts or omissions of Buyer, its Affiliates, or its Agents or of the
       receiving vessel in connection with any sale, purchase, or delivery of Product pursuant to these Standard Terms &
       Conditions.


 6.    ENVIRONMENTAL PROTECTION: If an escape, spillage, or discharge of Product(a "Spill") occurs while Product is being
       delivered to Buyer, Buyer vwll promptly take such action as Is reasonably necessary to remove the Product and mitigate the
       effects of such Spill. However, notwithstanding the cause of such Spill, Seller is hereby authorized, at Its option and upon
       notice to Buyer, to take such measures, either In cooperation with Buyer or otherwise, and incur such expenses (whether
       by employing its own resources or by contracting with others) as are necessary in the sole discretion of Seller to remove
       the Product and mitigate the effects of such Spill. If Seller has exercised its option to remove the Product and mitigate the
       effect of such Spill, Buyer agrees to cooperate and render such assistance as is required by Seller in the course of such
       efforts. Any expenses, damages, costs, fines and penalties arising from the Spill of Product shall be paid by the Party that
       caused or contributed to the Spill by negligent act(s)or omission(s): if both parties have contributed to the Spill by negligent
       act(s) or omisslon(s), any expenses, disbursement(s) or costs related the efforts to remove the effects of such Spill will be
       divided between the parties In accordance with their respective degree of negligence and culpability. Each Party agrees to
       Indemnify the other Party and to hold it harmless against all expenses, cosl(s) and disbursements which under this Clause
       6 are the responsibility of the indemnifying Party. Buyer also agrees to give or cause to be given to Seller, its Affiliates, or
       Its Agents all documents and other Information concerning any Spill or any program for the prevention thereof that may be
       requested or required by law, regulation, court order, or subpoena from any government authority,.

 7.    WARRANTY AND LIMITATION OF LIABILITY:

       (a)       Seller warrants that at the time of shipment from Seller's facilities, the Products meet the specifications set forth
                 in Seller's Product Data Sheets. THERE ARE NO GUARANTEES OR WARRANTIES. EXPRESS OR IMPLIED.
                 OF MERCHANTABILITY, FITNESS OR SUITABILITY OF THE PRODUCT FOR ANY PARTICULAR PURPOSE
                 OR OTHERWISE, WHICH EXTEND BEYOND THE DESCRIPTION OR SPECIFICATIONS OF THE PRODUCT
                 IN THE SELLER'S PRODUCT DATA SHEETS. The Product quality, specifications and health and safety
                 information are contained in the Product Data Sheets and Safety Data Sheets respectively, both
                 available and accessible through the Seller's website namely, www.exxonmobil.com.

       (b)        This warranty is given instead of, and excludes, all other express or implied conditions, warranties or other
                 contractual undertakings which might otherwise arise at common law or under any statute concerned vwth any of
                 the following:

                 (i)        the condition or quality of the goods;
                 (11)       their fitness for any particular purpose; or
                 (iii)      their compliance with any description.

       (c)       If Product is proved not to meet the specifications set forth in Seller's Product Data Sheets the Seller may, at its
                 option, either replace it at the next mutually convenient port where supplies can reasonably be made available or
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 29 of 56 PageID #: 29



                  refund any sums paid by the Buyer for the Product. The Buyer shall accept such replacement or repayment In
                  satisfection of all daims it may have in respect of the defects.

 (c)   Neither Party will be liable to the other Party in contract, tort, negligence, breach of statutory obligation, or otherwise for any
       loss, damage, costs, or expenses of any nature virhatsoever incurred or suffered by that other Party of an indirect or
       consequential nature or for any economic loss or other loss of turnover, profits, business or goodvwil. Neither will either
       Party be subject to punitive damages for any liability arising from the activities covered by these Standard Terms &
       Conditions.

 8.    CONTINGENCIES: Seller, its Affiliates, and its Agents are not liable for loss, damage, or demurrage due to any delay or
       failure in perfbmriance(a) because of compliance with any order or request of any governmental authority or(b) when the
       supply of Product or any constituent thereof or any tecility of production, manu^cture,storage, transportation, distribution,
       or delivery contemplated by Seller, its Affiliates, or its Agents is interrupted, unavailable, or inadequate for any cause
       whatsoever which is not within the reasonable control of Seller. Seller, its Affiliates, and its Agents are not required to
       remove any such cause or replace any affected source of supply or facility if doing so involves additional expense or a
       departure ^m Seller's or its suppliers' normal practice. In the event Seller is unable to supply Product at a port regularly
       visited by Buyer's vessel(s), the Parties will seek a mutually acceptable solution for an altemative port of supply.

       If Seller, its Affiliates, or its Agents at any time or for any reason believe that there may be such a shortage of supply that
       Seller may be unable to meet the demands of all of its customers of all kinds. Seller, its Affiliates, and its Agents may allocate
       Seller's available and anticipated supplies among the customers in a fair and equitable manner as determined in Seller's
       sole discretion. Seller, its Affiliates, and its Agents are not required to make up any deliveries not effected in accordance
       with this clause. Buyer is not liable for failure to receive Product if prevented from receiving or using already-ordered Product
       In its customary manner by any cause beyond its reasonable control, provided that nothing excuses Buyer from full and
       timely payment for any and all Product that has been delivered.

 9.    BUSINESS STANDARDS: Buyer and Seller shall establish policies and procedures designed to prevent their employees
       and sub-contractors from making, receiving, providing, or offering any unreasonable gifts, entertainment, or other things of
       value to the other Party's employees, their fomilies, or any third parties, including government offidals, in connection with
       the sale, purchase or delivery of Product pursuant to these Standard Terms & Conditions.

 10.   ACCUFtACY OF RECORDS: Both Parties agree that all financial settlements, billings, and reports rendered to the other
       Party or its representatives shall correctly reflect the ^cts about all activities and transactions pursuant to these Standard
       Terms & Conditions. Both Parties agree to notify the other Party promptly upon discovery of any instance where the first-
       mentioned Party fails to comply with this clause. If a Party discovers or Is advised of any errors or exceptions related to its
       invoicing, both parties will together review the nature ofthe errors or exceptions, and the defaulting Party will, if appropriate,
       promptly take corrective actions and adjust the relevant Invoice or refund overpayments.

 11.   COMPLIANCE WITH LAW:.

       Each Party undertakes to the other:
            (i) that the execution and performance ofits obligations relating to this transaction do not violate or
                conflict with any law applicable to it or with any order ofany governmental or regulatory body or
                any contractual restriction binding upon it; and
            (ii) that it has complied with and will comply with all laws, regulations, orders, and requirements ofall
                 competent authorities relating to the performance its duties relating to the matters covered by
                  these Standard Terms & Conditions.
       Notwithstanding anything in these Standard Terms & Conditions to the contrary, no provision will be interpreted or applied
       so as to require either Party to do, or refrain from doing, anything which would constitute a violation of, or result in a loss of
       economic benefit under, United States Anti-Boycott and other export laws and regulations. Buyer agrees that It will not
       purchase Product from Seller for or in connection vnth any vessel that is, at the time of the purchase:

            (i)        flagged in a U.S.-sanctioned country(currently Cuba, Iran, Syria, Sudan, and North Korea);

            (ii) owned, operated, or managed by, or under time charter to:

                  (A) a U.S.-sanctioned country;

                  (B) a company organized under the laws of or that is operating from or is a resident of a U.S.-sanctioned country
                       or Crimea; or

                  (C) a party on the List of Specially Designated Nationals and Blocked Persons(the"SDN Lisf) published by the
                      U.S. Treasury Department's Office of Foreign Assets Control or which is owned 50% or more, individually
                      or in the aggregate, by one or more SDN-Listed parties; or

                  (D) a party on the EU Consolidated List of Persons, Groups and Entities Subject to EU Financial Sanctions(the
                      "EU Consolidated List") or which is majority-owned or controlled by one or more parties on the EU
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 30 of 56 PageID #: 30



                         Consolidated List, or wtiich is ottien/vise subject to asset-freezing measures under EU Member State laws;
                        or


              (iii) predominantly engaged in carrying cargo to or from any U.S.-sanctioned Country or Crimea.
        Both Parties represent that they will not make any improper payments of money or give anything of value to a government
        official in connection with the activities covered by these Standard Terms & Conditions, nor will they make improper
        payments to a third party knowing or suspecting that the third party will give the payment or thing of value, or a portion of it,
        to a government official.

 12.   CHOICE OF LAW AND LITIGATION:

        (a)        Any question conceming the construction, meaning, or effect of these Standard Terms & Conditions or any
                   dispute conceming the rights, duties, or obligations of the Parties under these Standard Terms & Conditions,
                   without prejudice to Seller's rights to enforce any maritime lien arising hereunder in any jurisdiction, will be
                   governed by the laws of the State of New York to the exclusion of any conflicts of law rules which would apply
                   those of another jurisdiction.

        (b)        Any claim or controversy arising out of or relating to these Standard Terms & Conditions will be settled exclusively
                   in the state or federal courts of Manhattan County, New York, New York, and the parties consent to personal
                   jurisdiction there.

 13.    GENERAL:

        (a) Strict Performance. Waiver: The right of either Party to require strict performance will not be affected by any prior waiver
             or course of dealing. All rights and remedies are cumulative, and election of one remedy does not exclude another.

       (b) Buver Actino as Aoent: If the order for Products was placed by Buyer acting as agent on behalf of a disclosed or
              undisclosed prindpal. Buyer will be liable for performance of all obligations to the Seller, including payment.

        (c) Assionment: Seller may assign to an Affiliate or other supplier the obligations of Seller described in these Standard
            Terms & Conditions without the consent of the Buyer, in which event any such assignee will enjoy and be entitled to
            exercise against Buyer any and all rights of the Seller.

       (d) Product Discontinuance: Seller may discontinue the sale at any port of any Product without liability or further obligation.

        (e) Trademarks: Nothing contained in these Standard Terms & Conditions confers upon the Buyer the right to use Seller's
              trademarks, trade dress, or brand names.

         (f) Severabilitv: Should any provision of these Standard Terms & Conditions be determined by a court to be inconsistent
             with or contrary to applicable law or othenwise unenforceable, that provision shall be deemed amended or omitted to
             conform with the relevant law without affecting any other provision or the general validity of these Standard Terms &
              Conditions.


       (g) Govemino Terms: The terms set forth herein will prevail over any terms put fonvard by the Buyer unless the Seller
           expressly agrees to those terms in writing. No conduct by the Seller, its Affiliates, or its Agents will be deemed to
              constitute acceptance of any terms put forward by the Buyer. Headings are included as a reference only and shall not
              in any way affect the meaning or interpretation of these Standard Terms & Conditions.

       (h) No Variation: Unless othenwise agreed in writing, these Standard Terms & Conditions contain all of the terms of the
           agreement between the Parties, and no statements made outside these Standards Terms & Conditions in brochures,
           catalogues, sales literature, correspondence, or orally during negotiations are intended to have contractual effect.

        (I) Right to Enforce: The Affiliates and Agents as defined herein will have the right to enforce and rely upon the terms of
              this Contract. No other person or entity not a Party to these Standard Terms & Conditions will have rights to enforce
              any of its provisions.

        (j) The United Nations Convention on Contracts for the International Sale of Goods shall not apply to these Standard
            Terms & Conditions or to any other agreement in which they are incorporated unless othenwise expressly provided.




 Sincerely,
 Sales Operations - Contracting
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 31 of 56 PageID #: 31



 Fuels & Lubricants Customer Service
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 32 of 56 PageID #: 32




           EXHIBIT 3
     Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 33 of 56 PageID #: 33
                                                                                             E;)(ipnMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of MA/ DENISE BOUCHARD AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC
             58 SOUTH SERVICE ROAD SUITE 150                                       Page No                                          1/1
             MELVILLE NY          11747                                            Invoice No                                35916993
             USA                                                                   Invoice Date                            21 Feb 2019

                                                                                   Customer No                                 101172
                                                                                   Order No                                2601555121
                                                                                   Due date                                01 Apr 2019
                                                                                   Inco-terms                                        DAP
             Bill to                                                               Payment term           30 days end of month (Invoice)
             Master and Owners of MA/ DENISE BOUCHARD AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC                                   Contact Person                        Stephen Landry
             58 SOUTH SB^ICE ROAD SUITE 150                                        Phone                                 1-855-412-0683
             MB-VILLE NY 11747                                                     Fax
             USA




Shipping Origin: COMMB^IAL LUBRICANTS MOOVE CORP.. Staten lsland.10303. NY,
Port: STATEN ISLAND NY 10303
CUSTOMER ORDER REFBtENCB P0#9056503
CN Code:                                                                                                     Invoice currency         USD




  Del Date                  Qty    Description                                   Volume/weight      UoM          Price              Value TX
  Del Receipt No                             BoL No

  18 Feb 2019          8           M-DB. 1 ESP 5W-40 PAIL 5USG.         Pack            40.000      UG6        29.26             1,170.40 DO
  773179                                   3101951
  Material code: 122265




  TAX AND REGISTRATION NUMBBl




  HEADER TEXTS
       ExxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       ExxonMobil's Terms and Conditions of Sale shall apply to this order unless otherwise documented by both parties. Details are available
       on the web at www.exxonmobil.com/lube_sales_terms.




Payinent teims                            Due date      Amount due
                                                                                       Total    Net                             1,170.40 USD
)0 days end of month (Invoice)            01 Apr 2019     1.170.40                     Total    Taxes                              0.00 USD
                                                                                       Total    Amount                      1,170.40    USD
         Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 34 of 56 PageID #: 34
                                                                                                               marine delivery receipt
DEL'D FROM                                                                                                                                                     CD




                                                                                                                                                 773179 f
                                                                                                                         (AND OR OWNERS)


 OWNEne
  NAME                                                                         DEIIVER                                       DATEDELDTO
   AND                                                                         PORT                                          VESSEL
AODRESS


                                 M.O.O.              NEXT PORT OF CALL                                         ULTIMATE DESTINATION




 NO.
             PACKAGES
                   SIZE   ,
                                                       PRODUCTS                            OFRCE CODES
                                                                                         PRODUCT     TAX
                                                                                                                 PKG/1
                                                                                                                 C(^ j       QUANTITY                      i
           S-cJ                      /    (
                                                                                                     0^


                                                                                                                                              1 11 11 1
                 0
                                                                                                                                              iM        1i
                                                                                                                                                1 |i 1 |i| 1
                                                                                                                                              T' I ^       1
                                  NUMBER OF
                                  EMPTY DRUMS
                                  RETURNED:                                                                                                   III 1 j 1
         STATE SALES AND USE TAX EXEMPTION CERTIFICATE




                 information must be provided—To exempt sales
         STATE.


         Name of Vessel


         Home Port

         The undersigned certifies that Urd^roducts identified on the above delivery receipt are exempt from the State Sales/and Use Tax
         for the following reasons:(C|id3< ^propriate box)



                  Exemption is claimed because such products are for use as fuel or supplies for a vessel:
                  □ Engaged in Foreign or Interstate Commerce
                  □ Engaged in Commercial Fishing Business
             □     Other




                                                     Registration/License Number

         The vendee agrees that if the material purchased tax free under this exemption certificate is used or disposed of othenMise than as
         herein specified, the vendee shall pay the tax, induding Interest and penalties on such material to the taxing authority or will reim
         burse the vendor for any tax, Induding interest and penalties assessed by the taxing authority. The above goods received In good
         order and bought and sold on credit of the vessel for continuation of the voyage.




                                          SIGNATURE OF dFRCER OR AUTHORIZED REPRESENTATIVE
                                                                                                          X//f// y       ^            TITLE

                                                            ORIGINAL BILLING LOCATION
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 35 of 56 PageID #: 35




            EXHIBIT 4
     Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 36 of 56 PageID #: 36
                                                                                             E^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of M/V OENISE BOUCHARD AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC
             58 SOUTH SERVICE ROAD SUITE 150                                       Page No                                           1/1
             MBLVILLE NY 11747                                                     Invoice No                                  36422711
             USA                                                                   Invoice Date                            09 Apr 2019

                                                                                   Customer No                                 101172
                                                                                   Order No                                2601678378
                                                                                   Due date                               31 May 2019
                                                                                   Inco-terms                                       DAP
             Bill to                                                               Payment term           30 days end of month (invoice)
             Master and Owners of MN DB4ISE BOUCHARD AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC                                   Contact Person                        Stephen Landry
             58 SOUTH SB^ICE ROAD SUITE 150                                        Phone                                 1-855-412-0683
             Ma.VILlENY 11747                                                      Fax
             USA




Shipping Origin: COMMERCIAL LUBRICANTS MOOVE CORP., Staten Island.10303, NY.
Port: STATEN ISLAND NY 10310
CUSTOMER ORDER REFBRBICE PO#9057192
CN Code:                                                                                                     Invoice cunency        USD




  Del Date                 Qty     Description                                   Volume/weight      UoM          Price            Value TX
  Del Receipt No                             BoL No


  08 Apr 2019                    5 M-DEL 1 ESP 5W-40 PAIL 5USG.         Pack            25.000      UG6        29.26             731.50 DO
  773219                                     3105167
  Material code: 122265




  TAX AND REGISTRATION NUMBER




  HEADER TEXTS
       BcxonMobll's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
      collection rights.

       BcxonMobll's Terms and Conditions of Sale shall apply to this order unless otherwise documented by both parties. Details are available
      on the web at www.exxonmobil.com/lube_sales_terms.




Payment terms                              Due date      Amount due
                                                                                       Total    Net                             731.50 USD
30 days end of month (invoice)             31 May 2019      731.50                     Total    Taxes                             0.00 USD
                                                                                       Total    Amount                         731.50 USD
    Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 37 of 56 PageID #: 37

Mobil                                                                                                         marine delivery receipt
                                                                               OUST.
DELC FROM
                                                                                                              —           2^05767 f
                                                                                                                                              773219
 INVOICE
   TO
                                                                                                                            AND OR OWNERS)


 OWNER'S
                                                                               DEUVER                                       DATEDEL-DTO
  NAME
                                                                               PORT                                         VESSEL



GUST OROEHIIO.                  M.O.D.              NEXT PORT OF CAU                                           ULTIMATE DESTINATION




            PACKAGES                                  PRODUCTS                              OFFICE CC)0ES        PKG.
                                                                                                                              QUAhmiY
 NO.                SIZE                                                                 PRODUCT        TAX      CODE
       r———=—»

5      sx^                                                                                                      tk.     *




                Q




                                  NUMBER OF
                                  EMPTY DRUMS
                                  RETURNED:




       STATE SALES AND USE TAX EXEMPTION CERTIFICATE




       All information must be provided—To exempt sales tax
         STATE


         Name of Vessel


         Home Port


         The undersigned certifies that the products identified on the above delivery receipt are exempt from the State Sales/and Use Tax
         for the following reasons:(Check appropriate box)



                    Exanfption is claimed because such products are for use as fuel or supplies for a vessel:
                         Engaged In Foreign or Interstate Commerce
                    □    Engaged in Commercial Fishing Business
            □       Other




                                                     Registration/License Number

         The vendee agrees that if the material purchased tax free under this exemption certificate is used or disposed of otherwise than as
         herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing authority or will reim
         burse the vendor for any tax, including interest and penalties assessed by the taxing authority. The above goods received in good
         order and tought and sold on credit of the vessel for conUnuation of the voyage.



            Jml                                   /?/>-//
                                         SIGNATURE OF OFFICER OR AUTHORIZED REPRESENTATIVE
                                                                                                     Wv//f
                                                                                                                                   TITLE



                                                            ORIGINAL BILLING LOCATION
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 38 of 56 PageID #: 38




           EXHIBITS
      Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 39 of 56 PageID #: 39
                                                                                               E]^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of MA/ DEMISE BOUCHARD AND OWNB^
             aO BOUCHARD TRANSPORTATION CO. INC
             58 SOUTH SER\/ICE ROAD SUITE 150                                       Page No                                           1/1
             MaVILLE NY 11747                                                       Invoice No                                   36951387
             USA                                                                    Invoice Date                           28 May 2019

                                                                                    Customer No                                 101172
                                                                                    Order No                                2601807447
                                                                                    Due date                                01 Jul 2019
                                                                                    Inco-terms                                      DAP
             Bill to                                                                Payment term           30 days end of month (invoice)
             Master and Owners of MA/ DEMISE BOUCHARD AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC                                    Contact Person                        Stephen Landry
             58 SOUTH SERVICE ROAD SUITE 150                                        Phone                                1-855-412-0683
             MB.VILLE NY 11747                                                      Fax
             USA




Shipping Origin; COMMERCIAL LUBRICANTS MOOVE CORP.. Staten Island,10303, NY,
Port: STATEN ISLAND NY 10310
CUSTOMS? ORDB? RffB^ENCE PO#9058169
CM Code:                                                                                                      Invoice currency         USD



  Del Date                  Qty     Description                                  Volume/weight       UoM         Price               Value TX
  Del Receipt No                              BoL No


  24 May 2019                    20 M-DTE 10 EXCB. 68 PAIL 5USG          Pack          100.000       UG6        14.01             1,401.00 DO
  773049                                      3108469
  Material code: 106130




  TAX AND REGISTRATION NUMBER




  HEADB? TEXTS
       ExxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       ExxonMobil's Terms and Conditions of Sale shall apply to this order unless otherwise documented by both parties. Details are available
       on the web at www.exxonmobll.com/lube sales terms.




Payment terni*                              Due date     Amount due
                                                                                       Total    Net                              1,401.00 USD
30 days end ot month (invoice)             01 Jul 2019     1,401.00
                                                                                       Total    Taxes                               0.00 USD
                                                                                       Total    Amount                       1,401.00    USD
        Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 40 of 56 PageID #: 40




                                                                                                                ■OUS0000101172369513870001*




                      Bill to
                      Master and Owners of M/V DENISE BOUCHARO AND OWNB^
                      C/O BOUCHARD TRANSPORTATION CO. INC
                      58 SOUTH SERVICE ROAD SUITE 150
                      MELVILLE NY 11747
                      USA




EXXONMOBIL OIL CORPORATION
P.O. BOX 8SOO K-t20
PHILADELPHIA.       PA   I9I78.0I20
Customer 0: I0I172
Invoice 0: 369SI387
Date: 28 May 2019




                                                                                  CN Code
Blank    The selling party is not aware of any rebate relaling to this invoice, which would be given under a separate credit note.
1        This invoice is not subject to a furtlier credit note.
2        This invoice may be subject to a relsate which, if applicable, will be given under a separate credit note.
3        This invoice is subject to a rebate which will befwas given under a separate credit note.
4        This invoice was or will be subject to a rebate to be given under further credit notes.
5        Prices are preliminary base unit prices according to the terms and conditions of the contract.
    Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 41 of 56 PageID #: 41



Mobil                                                                                                         marine delivery receipt
                                                                               CUST.     iJ/34'0
DELD FROM

                               ft
                                                    DATE


                                                 tODfo
                                                                                                                                            3I0SW ^
 INVOICE
   TO
                                                                                                                        (AND OR OWNERS)


 OWNER'S
  NAME
                                                                               DELIVER
                                                                                         s.x                              DATEDELDTO
                                                                                                                          VESSEL         ^4
                                M.O.D                NEXT PORT OF CALL                                         ULTIMATE DESTINATION




            PACKAGES                                  PRODUCTS                              OFFICE CODES
                                                                                                                            QUANTITY
 NO.              SIZE                                                                   PRODUCT        TAX



610 Inflate m-bT£ 10                                                                     imiSx




                                  NUMBER OF
                                  EMPTY DRUMS
                                  RETURNED:




        STATE SALES AND USE TAX EXEMPTION CERTIFICATE




        All information must be provided—To exempt sales tax
         STATE.


         Name of Vessel    benisp,                           fenaftbarl                                                pidK oP
         Home Port       IgSTT)
         The undersigned certifies that the products identified on the above delivery receipt are exempt from the State Sales/and Use Tax
         for the following reasons:(Check appropriate box)



                   Exeippti6n is claimed because such products are for use as fuel or supplies for a vessel:
                  S-' tngaged In Foreign or Interstate Commerce
                  □       Engaged In Commercial Fishing Business
            □      Other




                                                     Registration/License Number.

         The vendee agrees that If the material purchased tax free under this exemption certificate Is used or disposed of otherwise than as
         herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing authority or will reim
         burse the vendor for any tax, including interest and penalties assessed by the taxing authority. The above goods received in good
         order and bought and sold on credit of the vessel for continuation of the voyage.




                                         SIGNATURE Op'oFRCEfCoR AUTHORIZED REPrISENWIVE.                                         TITLE
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 42 of 56 PageID #: 42




            EXHIBITS
     Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 43 of 56 PageID #: 43
                                                                                               E:;S^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of DENISE A BOUCHARD
             C/O BOUCHARD TRANSPORTATION COMPANY
             58 SOUTH SERVICE ROAD, SUITE 150                                       Rage No                                           1/1
             MB-VILLENY           11747                                             Invoice No                                37576199
             USA                                                                    Invoice Date                            22 Jul 2019

                                                                                    Customer No                                 101437
                                                                                    Order No                                1033517312
                                                                                    Due date                               03 Sep 2019
                                                                                    Inco-terms                                        FOB
             Bill to                                                                Payment term           30 days end of month (Invoice)
             Master and Owners of DENISE A BOUCHARD
             C/O BOUCHARD TRANSPORTATION COMPANY                                    Contact Person                          Heidi TIngley
             58 SOUTH SBWICE ROAD, SUITE 150                                        Phone                                  506-389-6047
             MB-VILLENY           11747                                             Fax
             USA




Shipping Origin: I M T T - FUB.S:OBO:01G4, Bayonne,07002, NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessel Rckup
CN Code: 1                                                                                                    Invoice currency        USD




  Del Date                  Qty    Description                                    Volume/weight      UoM         Price               Value TX
  Del Receipt No                             BoL No


  12 Jul 2019          < MAR> SI5 NRLM N0.2 DSL ADD DYED (NBulk       16,500.000 U6L                         2.100600            34,659.90 DO
  MDR758149                    3008552009                    Text Codefs): 0114
  PRODUCT 113248 IS DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FED LUST FUND - DYED                                16,500.00   UGL    USD6         0.001000 1 UGL              USD               16.50

  TAX AND REGISTRATION NUMBBl




  HEADBl TEXTS
       BcxonMobll's economic Interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       We hereby certify that these goods were produced In compliance with the Fair Labor Standards Act of 1938 as amended.

       This invoice Is not subject to a further credit note.



  ITBA TEXT CODE EXPLANATION
      0114 - 15 ppm sulfur (maximum) Dyed Ultra-Low Sulfur Diesel Fuel. For use In all nonroad diesel engines. Not for use In highway
      vehicles or engines except for tax-exempt use in accordance with section 4082 of the Internal revenue Code. Dyed diesel fuel.
      Nontaxable use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatlcs content of 40
      CFR 80.29 and is only for tax-exempt use in diesel motor vehicles as defined under section 4082 of the Internal Revenue Code.




Payment ternis                             Due date         Amount due
                                                                                       Total     Net                        34,659.90 USD
30 days and of month (invoice)            03 Sep 2019        34,676.40
                                                                                       Total     Taxes                             16.50 USD
                                                                                       Total     Amount                    34,676.40     USD




                                   BcxonMobil OH Corporation 22777 Springwoods Viiiage Parkway , Spring , TX 77389
     Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 44 of 56 PageID #: 44




                                                                                                             * OUS0000101437375761990001'




                      Bill to
                      Master and Owners of DENISE A BOUCHARD
                      C/0 BOUCHARD TRANSPORTATION COMPANY
                      58 SOUTH SERVICE ROAD. SUITE 150
                      MaVILLE NY       11747
                      USA




EXXONMOBIL OIL CORPORATION
P.O. BOX 8500 K-120
PHILADELPHIA, PA        19178-0120
Customer #: 101437
Invoice 4: 37576199
Date: 22 Jul 2019




                                                                                 CN Code
Blank    The selling party is not aware of any rebate relating to this invoice, which would be given under a seperale credit note.
1        This invoice is not subject to a further credit note.
2        This invoice may be subject to a rebate which, if appiicable, wiii be given under a separate credit note.
3        This invoice is subject to a rebate which wiii be/was given under a separate credit note.
4        This invoice was or wiii be subject to a rebate to be given under further credit notes.
5        Rices are prellininaty base unit prices according to the terms and conditions of the contract.
      Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 45 of 56 PageID #: 45

E:!$^onMobil                                                                                                     marine delivery receipt
DELPFROM T/nrr ,                                      ,OATt                               //nn                                                          -                 tip


 VESSEL                         ^ feooCKA///                                      SHIP
                                                                                   TO                                                               7S8149 I
INVOICE                                                                          OEL'D
  TO                                                                               TO
                                                                                                                          (AND OR OWNERS)


OWNER'S
 NAME                                                                            DELI                                         DATE OELt)TO
                                                                                 PORT                                         VESSEL
  AND
ADDRESS


CUST. ORDER NO.                    U.O.D.              NEXT PORT OF CAU
                                                                                                         OlOO^   ULTIMATE DESTINATION




               PACKAGES                                  PRODUCTS                              OFFICE COOES         PKQ
                                                                                                                               OUANTITY
 NO                     SIZE                                                               PRODUCT         TAX     CODE



 1
                                    1


                                                   r^Do
                                                                                                                           /^,5^

      1




                                                                                                                          '

                                                                                                                                             '
                                                                                                                                             V -r.-if       «»r*   '/r   uh
                                        NUMBER OF
                                        EMPTY DRUMS
                                                                                                                           lueoo
                                        RETVRfeC;




      STATE SALES AND USE TAX EXEMPTION CERTIFICATE




          All Information must be provided—To exempt sales tax
      STATE 0^                                                                                       _
          Niutie of Vessel                   A.

      Home Port

      The undersigned certifies that the products identified on the above delivery receipt are exempt from tf)e State Sales/and Use Tax
      for the tdlowtng reasons: (Check appropriate box)



                I/O     Exomption Is cfaimed because such products are for use as fuel or supplies for a vessel:
                        Ej     Engaged in Foreign or Interstate Commerce
                        "i     Engaged in Commercial Fishing Business
               □        Other




                                                        RegistratiorVLicense Number

          The vendee agrees that it the material purchased tax tree under this exemption certificate is used or disposed ot otherwise than as
          herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing auttKirity or will reim
          burse tfte vendor for any tax, including interest and penalties assess^ by the taxing authority. The above goods received in good
          order and bought and sold on credit of ttre vessel tor continuation of the voyage.



           '          ' DATE                 »IGNATURE OF OFFICER OR AUTHORIZED REPRESErVPATIVE
                                                                                                          V f/g                     TITLE




                                                                    ORIGINAL BiLUNG LOCATION
               Case 1:19-cv-06892-MKB-SJB
                            UiilUIIHML
                                          Document 1 Filed 12/09/19 Page 46 of 56 PageID #: 46
                                                                                            FCO-t35 D (8-04)
E?$i^onMobil                                                                    truck motor Invoice

D*n




              /-




                 'pfiiiff' /3,
               V.
    CASH
                                                               INVOICE NO.
                                                                            ,
                                                                                     122096
         MOBIL
                                     OFFICE CODES               QUANTITY            PRICE         AMOUNT
       PRODUCTS             PBOOiXT !          TAX     |PKO
                                                                                                         1
    PREMIUM                01001-7                      1 1                                             '      —




    SUPER UNL&U3ED 01502-4
    REGULAR                02001-6
                                                                                                          1
     UNLEADED              03501-4
    DIESEL FUEL            16001-0                         1 :

    "hEATTNG OIL *2' 18001-0                              vf - -                                          1
                                                                                                          <   • .1



                                         1                      1                                         1
                                                              SUB TOTAL


       CRtOtTCARO                                                    CODE       I    RATE
       SALES


                                             COLLECTION             980029


                                             SALES TAX



           TOTAL                                                     IHVCfCE TOTAL



^    STATE lAOTOR FUEL
     TAX WHERE BEOUIREO

                                             TT>« selei oi moiot lueicerotios        The products ojvered on iNs
           (Fof Slate o! M'ssourl)                                                   invoice meet tne ASTM
       Tne unSs'sloneO ceitfles              that the motor luel la« will t>o
                                             paid as inquired try taw                siandeids set lonh ir
       [Tiai tr« AufChas«t «»f)ressly                                                Aiiransas Statutes SS^t as
       ci«tared Ns mientiot lo I'Ae a                                                amended.
       claim tor rotund ot itre motor        II Hues not shown separalsfy
       fuel tax included herein              unit price shown above
                                             ■ nctudet any applicable
                                             accrued lederai sndor exise
                                             taxes unless oinerwiae
       Signed.
                                             indicated on Ihis notice
               (Agxri lor Saftiii)

|nr T^~i                                                  8 1               8 4               8 liT
[fE 7 3 6                                                 8          1      t         8       3 l l7
                                                  GALS
                                                  OEL'D.

                                                              I "BOOOCTS rwo ouAnrmea
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 47 of 56 PageID #: 47




           EXHIBIT 7
      Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 48 of 56 PageID #: 48
                                                                                                E:^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of DENISE A. BOUCHARD
             C/O BOUCHARD TRANSPORTATION COMPANY
             58 SOUTH SERVICE ROAD, SUITE 150                                        Page No                                           1/1
                MELVILLE NY       11747                                              Invoice No                                   37881710
                USA                                                                  Invoice Date                           16 Aug 2019

                                                                                     Customer No                                 101437
                                                                                     Order No                                1033815191
                                                                                     Due date                               30 Sep 2019
                                                                                     Inco-terms                                        FOB
             Bill to                                                                 Payment term           30 days end of month (invoice)
             Master and Owners of DENISE A. BOUCHARD
             C/O BOUCHARD TRANSPORTATION COMPANY                                     Contact Person                          Heidi Tingley
             58 SOUTH SB^ICE ROAD, SUITE 150                                         Phone                                  506-389-6047
             MB-VILLE NY          11747                                              Fax
             USA




Shipping Origin: I M T T • FUa.S:OBO:0164, Bayonne,07002, NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessel Rckup
CN Code: 1                                                                                                     Invoice currency        USD




  Del Date                  Qty    Description                                    Volume/weight       UoM         Price               Value TX
  Del Receipt No                             BoL No


  15 Aug 2019         < MAR> SI5 NRLM N0.2 DSL ADD DYED (NBulk       15,000.000 UGL                           1.958200            29,373.00 DO
  MDR758287                    3008630488                   Text Codefs): 0114
  PRODUCT 113248 IS DYB) DIESEL FUB, NONTAXABl£ USE ONLY. PeiALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FH) LUST FUND - DYB3                                15,000.00 UGL       USD6        0.001000 1 UGL               USD               15.00

  TAX AND REGISTRATION NUMBBR




  HEADBl TEXTS
       ExxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       We hereby certify that these goods were produced in compliance with the Fair Labor Standards Act of 1938 as amended.

       This invoice is not subject to a further credit note.



  nm TEXT CODE EXPLANATION
      0114 - 15 ppm sulfur (maximum) Dyed Ultra-Low Sulfur Diesel Fuel. For use in all nonroad diesel engines. Not for use in highway
      vehicles or engines except for tax-exempt use in accordance with section 4082 of the Internal revenue Code. Dyed diesel fuel.
      Nontaxable use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatics content of 40
      CFR 80.29 and is only for tax-exempt use in diesel motor vehicles as defined under section 4082 of the Internal Revenue Code.




Payment teims                              Due date        Amount due
                                                                                        Total     Net                        29,373.00 USD
30 days end of month (Invoice)            30 Sep 2019       29,388.00
                                                                                        Total     Taxes                            15.00 USD
                                                                                        Total     Amount                    29,388.00     USD




                                   ExxonMobil Oil Cofpoiatlon 22777 Springwoods Village Parkway , Spring , TX 77389
        Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 49 of 56 PageID #: 49




                                                                                                             •OUS0000101437378817100001'




                       Bill to
                       Master and Owners of DEMISE A. BOUCHARD
                       C/0 BOUCHARD TRANSPORTATION COMPANY
                       58 SOUTH SERVICE ROAD. SUITE 150
                       MQ.VILLE NY     11747
                       USA




EXXONMOBIL OIL CORPORATION
P.O. BOX 841067
DALLAS, TX 7S284-1067
Cuslomer It: 101437
Invoice tt: 37881710
Date; 16 Atig 2019




                                                                                 CN Code
Blank    The selling party is not aware of any rebate relating to this invoice, which would be given under a seperate credit note.
1        This invoice is not subject to a further credit note.
2        This invoice may be subject to a rebate which, if applicable, will be given under a separate credit note.
3        This invoice is subject to a rebate which will befwas given under a separate credit note.
4        This invoice was or will be subject to a rBt>ate to be given under further credit notes.
5        Prices are preiitnlnary base unit prices according to the terms and conditions of the contract.
       Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 50 of 56 PageID #: 50

E;^onMobil                                                                                                        marine delivery receipt
                                                                                 CUSI
DEL'D FHQM                                            Qftlg C> P /'i              NO

 vEsa. TXth.W               A                                                     SHIP
                                                                                   TO                                                          - 758287
 INVOICE                                                                         DELO
   TO                                                                             ro
                                                                                                                             <AMU OR OWNERS)

                                                                                                                                                   a
OWNER'S
                                                                                DELIVER
 NAME
                                                                                PORT
  AND                                                                                                                                              '£^■4.
ADDRESS


GUST ORDER NO.                    MOO                  NEXT PORT OF CALL                                          LH.TIMATE DESTINATION




 NO.
             PACKAGES
                     SIZE
                                                         PftODUCTS                               OFFICE CODES
                                                                                               PRODUCT      TAX
                                                                                                                      PKG
                                                                                                                      CODE
                                                                                                                                OLIANTITY g

  1        %v\L
                                                                                                                                          BHBm
                                         •    •   ^

                                  I                                                      j
       ^                          i                                                      1
       1




                                                                                                                                                   a; .^t*.             -im'

                                                                                                                  1                                    'AC .'i'-y-iX-'-H.'AC
                                   1                                                                              1




                                       NUMBER OF
                                       EUPTV DRUMS
                                       RETURNED:                                         !




       STATE SALES AND USE TAX EXEMPTION CERTIFICATE




           Ail information must be provided—To exempt sales tax
       STATE


       Name of Vessel


       Home Pon .

       The undersigned certifies that (Re products identified on the at>ove delivery receipt are eiempt from the State Sales/and Use Tax
       for tfre to iowing reasons (Check appropriate box)




                     Exemption is claimed because such products are tor use as luei or supplies for a vessel;
                            Engaged in Foreign or Interstate Commerce
                            Engaged in Commercial Fishing Business
                     Other




                                                        RegistrationA-icense Number

           Tne vendee agrees ifrat if the material puichased tax free under this exemption cert licaie is used or disposed of otherwise ttran as
           herein specified, the vendee shafi pay the tax including interest and oenattles on such material to the taxing authority or will reim
           burse the vendor for any tax. including interest and penalties assessed by the taxing authority The above goods rece'ved in good
           order and bought and so'd on credit of the vessel for continuation of the voyage




                                             SKjNaTuOE of officer          fti7fOo           N'ATIvr




                                                                     ORIGINAL BILLING LOCATION
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 51 of 56 PageID #: 51
                                                                                                        ORIGINAL
                                          E;!^onl\/lobil                                                                                                    pco-i3«i r IS s-'.
                                                                                                                                               truck meter invoice


                                          ... ^ is.fii                                               r;BUS


                                                                                                     DAVCR                                             tftwiK ttc:


                                           0CL0 49




                                                 r

                                                                   '^nr.ie A 'i>djck-(,j
                                            CASH
                                            DISCOUNT                                                                           INVOICE NO.          122388
                                                  MOBIL                                  OFFICE COOES
                                                                                                                                OUANTITT           t'RiCt            AUOi'M
                                                PRODUCTS                         pnctMC              rikj.             PK'-.


                                           PREMIUM                             01001-7                                  1

                                           SUPER UNLEADED 01502-4                                                       1
                                           REGULAR                             02001-6                                  1

                                           UNLEADED                            03501-4                                  1

                                           DIESEl I UEl                        16001-0
                                           HEATING OIL »!                      18001-8                                  1




                                               , r-H'-ir "»™'
                                               '#IE.


                                               ■T^tCK                                         COdtcrK.iM                         980029


                                                                                                             'A>                 99


                                                                                                                                      INVOICE 'O'Al.



                                            r;T4re mo^op fuel
                                            Tax WHERE REQUIRED


                                                     /r               ■ ,-.1 W.'.v^in;        Th.-se."
                                              1TK'        ) ••;■                             II .« ?(!.•

                                             IMl H.n iaurana»e> «;«Or':-L IV                          93
                                                               hl,^             k. !•(» ,1
                                               Mm l(i. ■<•> itifi (>• ni'l                    if ■           !R>                    'tVi*'
                                                                                                     I rr          •           V.      .f
                                                                                               1- in"         % .1: ,          ,ppi,- .
                                                                                              •T-'UfX: 'fipi.r .i/ylfi; -
                                              '.prrrl ,                                      i.t'O'            -.r..           .fill.. ,
                                                                                              "•>CRI- • M Ih ■ f-'V
                                                            fijpr' (Of ^Tol»l




                                                                                                     DELD

                                                                                                                       I "•■icfivto»noM
                                                                                                                        nn'oi-ar* "-lO       «Ni
Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 52 of 56 PageID #: 52




           EXHIBITS
     Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 53 of 56 PageID #: 53
                                                                                               E:^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of DBilSE A. BOUCHARD
             C/0 BOUCHARD TRANSPORTATION COMPANY
             58 SOUTH SERVICE ROAD, SUITE 150                                        Rage No                                           1/1
             MELVILLE NY          11747                                              Invoice No                                   38010171
             USA                                                                     Invoice Date                           28 Aug 2019

                                                                                     Customer No                                 101437
                                                                                     Order No                                1033945082
                                                                                     Due date                               30 Sep 2019
                                                                                     Inco-terms                                        FOB
             Bill to                                                                 Payment term           30 days end of month (invoice)
             Master and Owners of DENISE A. BOUCHARD
             C/0 BOUCHARD TRANSPORTATION COMPANY                                     Contact Person                          Heidi Tingley
             58 SOUTH SB^ICE ROAD, SUITE 150                                         Phone                                  506-389-6047
             MELVILLE NY          11747                                              Fax
             USA




Shipping Origin: I M T T - FUaS:OBO:01G4, Bayonne,07002, NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessel Rckup
CN Code: 1                                                                                                     Invoice currency        USD




  Del Date                  Qty    Description                                    Volume/weight       UoM         Price               Value TX
  Del Receipt No                             BoL No


  27 Aug 2019                      < MAF> SI5 NRLM N0.2 DSL ADD DYED (NBulk      15,000.000 UGL               1.903900            28,558.50 DO
  MDR758337                               3008670533                    Text Codefs): 0114
  PRODUCT 113248 IS DYED DIESa FUEL, NONTAXABLE USE ONLY, PBJALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FED LUST FUND - DYED                                15,000.00 UGL       USD6        0.001000 1 UGL               USD               15.00

  TAX AND REGISTRATION NUMBER




  HEADER TEXTS
       BtxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       We hereby certify that these goods were produced in compliance with the Fair Labor Standards Act of 1938 as amended.
       This invoice is not subject to a further credit note.



  ITBA TEXT CODE EXPLANATION
       0114 - 15 ppm sulfur (maximum) Dyed Ultra-Low Sulfur Diesel Fuel. For use in all nonroad diesel engines. Not for use in highway
       vehicles or engines except for tax-exempt use in accordance with section 4082 of the Intemal revenue Code. Dyed diesel fuel.
       Nontaxable use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatics content of 40
       CFR 80.29 and is only for tax-exempt use in diesel motor vehicles as defined under section 4082 of the Internal Revenue Code.




Rtymsnt teims                              Due date        Amount due
                                                                                        Total     Net                         28,558.50 USD
)0 days end of month (invoice)             30 Sep 2019      28.573.50
                                                                                        Total     Taxes                             15.00 USD
                                                                                        Total     Amount                    28,573.50     USD




                                   ExxonMobil Oil Corporation 22777 Springwoods Village Parkway , Spring , TX 77389
    Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 54 of 56 PageID #: 54




                                                                                                              •0US0000101437380101710001'




                      Bill to
                      Master and Owners of DENISE A. BOUCHARD
                      0/0 BOUCHARD TRANSPORTATION COMPANY
                      58 SOUTH SERVICE ROAD. SUITE 150
                      MELVILLE NY       11747
                      USA




EXXONMOBIL OIL CORPORATION
P.O. BOX 841067
DALLAS. TX 75284-1067
Customer #: 101437
Invoice »: 38010171
Date: 28 Aug 2019




                                                                                 CN Code
Blank    The selling party Is not aware of any rebate relating to this invoice, which would be given under a seperate credit note,
t        This invoice is not subject to a further credit note.
2        This invoice may be subject to a rebate which, if applicable, will be given under a separate credit note.
3        This invoice is subject to a rebate which will lie/was given under a separate credit note.
4        This invoice was or will be subject to a rebate to tie given under further credit notes.
5        Prices are preliminary base unit prices according to the terms and conditions of the contract.
               Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 55 of 56 PageID #: 55

E;!^onMobil                                                                                                   _             rine
                                                                                                                         marirn             delivery receipt
                                                                                       OUST
    DEL'D FROM

        VESSEL     jN^,is«g /V                                       em                 NO.

                                                                                        SHIP
                                                                                         TO                                                            - 758337
        INVOICE                                                                         DEL'D
          TO                                                                             TO
                                                                                                                                    (AND OR OVWEFtS)




                                                                                                                                      vesIe^.!° ™ '^■9^
     OWNER'S                                                                           DtilVl
      NAME
                                                                                       POR
         AM)
     ADDRESS


    GUST, ORDER NO-                     M.O.D                NEXT PORT OF CALL                                          1 ULTIMATE DESTINATION




1
        NO.
                   PACKAGES
                           SIZE
                                         I                     PRODUCTS                         1     OFRCe CODES
                                                                                                    PRODUCT       TAX        ^1             1
    (                                                    MLO                                                                         l-Sooo 1
                                                         '     \ '



                                                                                                                         i
                                                                                                                                                     11
                                                                                                1




                                                                                                                                                     !
                                                                                                                         1




                                             NUMBER OF
                                             EMPTY MUMS
                                             RETURNED:
                                                                                                                                     t^cj            th\T   #r-iV-^V.S^ ^




               STATE SALES AND USE TAX EXEMPTION CERTIFICATE




                  All in          ormatlon must be provided—To exempt sales tax
               STATE
                           Ngy^
               Name ot Vessel.


               Home Port.


               The undersigned ceriifies that the products identtfied on the above delivery receipt are exempt from the State Sales/and Use Tax
               for the following reasons: (Check appropriate bo*t




                     X Exemption is claimed because such products are for use as fuel or supplies for a vessel:
                       ^ Engaged in Foreign or Interstate Commerce
                           □      Engaged in Commercial Fishing Business
                     □      Other                                                                                               ^




                                                              Registration/License Number.

                  The vendee agrees that if the material purchased tax free under this exemption certificke is used or disposed of otherwise than as
                  herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing authority or will reim
                  burse the vendor tor any tax. including interest and penalties assessed by the taxing authority. The above goods received In good
                  order and bought and sold on credit of the vessel for conbnuatiori of the voyage.


                                                                                                                  X                   ^
                           DATE                    SIGNATURE OF OFFICER OR AUTHORIZED REPRES6KTATIVE                                         TITLE




                                                                           ORIGINAL BILLING LOCATION
               Case 1:19-cv-06892-MKB-SJB Document 1 Filed 12/09/19 Page 56 of 56 PageID #: 56
                                                                                           FCO-135D(8-»4)
E)J^onMobil                                                                     truck meter invoice

OATC


OeL-OFROU


OCL-DAT
           itvrr-r
 CUST HO.
                     ff                              ^g
  SOU)TO

                 K,7=^((s.-;s a • JaoMC-ttA-c^b
                                           TASO
              V
 CASH                                                           INVOICE NO.         122701
                                  OFRCE cooes                    QUANnrv            PRICE 1       AMOUir
       PRODUCTS             PfWCUCI         TAX        PKO
                                                                                                           1

 PREMIUM                  01001-7                        1                                               '




 SUPER UNLEADED 01502-4                                  1                                                 1



 REGULAR                 102001-6
                                                                                                           1

  UNLEADED                 03501-4
  DIESEi FUEL              16001-0
                                                                                    ^ Z'TT  '


  HEAHNirOIL *2            ieoo>8 <                       V*                                               i

                                                                                                               1
                                                       1 a
                                                          -jk
                                                                    "■   t:'*
                                                             •SL« lO'*-



        C«£tXT CAW



                                          |,vl^ jCl'.iH         I               ,                              >

                                                                                              ^ — i
        CHECKS




          ^ *                                                        IMVCHCe TOTAL
          TfiJiAiT
~                               < -   "
f- STATE MOTgn VyEL
      TAX.^MERE REOWHeO I Q

t?iHr3:S^a^:aSo!Sr
       :riat me pi.fcfiaser evcte;'Siv j
       T?".- lared r>-: »itento"'0 Ills a I TTlfis/^-
                                            ^ ^ ^ 'I"' I
                                                           ® ^                       i,.j- v>- -ia:u:-; 5-3 f ' «{
  _Jfclaim IC leluM Ol (K "I'JiOf                     '.»v 5ev>.r.j'.-^i.            c---Tac-i                     _
          I -^x ie:t>»0*^Jf»i
                                                     Uxleial li-iC/cfllcxcisa
                                           laaHfl iinteir. ;ih6iA l<>
                                           irfiJicaisO cri vliis -f.iice




                                                         8 6 ^ 5 0 6j-5^
               (Agon tof Seilo'i


       A 4^-, .& .''6 '
            ?"
 AA 4 § 5                                                8 0 ^ 0 0 6 I ^"
                                                          lS^OO
 f.                                                                                                                    -•i
 V                                                GALS
                                                                                                                       n



il                              —                 DELO
                                                             I #e Ei'/EO XBiVE
                                                               PPOOii-TS ASO QL'Ali'nitT




             £u£.
